                            IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS



 UNITED STATES OF AMERICA,

               Plaintiff,

               v.                                          Case No. 16-20032-02-JAR

 KARL CARTER,

               Defendant.


                                 MEMORANDUM AND ORDER

       On November 21, 2018, this Court entered a Final Production and Briefing Order (the

“Final Production Order”) directing the government to produce relevant information within sixty

days and established a schedule for the parties to submit additional evidence and proposed

findings of fact and conclusions of law.1 This matter is before the Court on the government’s

Corrected Motion for Reconsideration of that Order (Docs. 696, 697). The matter is fully

briefed, and the Court is prepared to rule.2 For the reasons explained in detail below, the Court

grants the motion in part and modifies the production portion of the order; denies the

government’s request to disqualify the Special Master and terminate the Phase III investigation;

modifies the order to permit the Federal Public Defender and Special Master to move for

admission of any additional exhibits identified through the government’s production pursuant to

the subpoena duces tecum issued prior to the October 2018 evidentiary hearing (the “SDT”); and




       1
           Doc. 690.
       2
           See Docs. 706, 708.
accelerates the briefing schedule for the parties to submit proposed findings of fact and

conclusions of law.

I.       Standard for Reconsideration

         Although there is no authority in the Federal Rules of Criminal Procedure for

reconsideration of a ruling on a criminal matter, the Tenth Circuit has held that motions to

reconsider are proper in criminal cases.3 Because there is no grounding for motions to reconsider

in the Federal Rules of Criminal Procedure, “standards for evaluating a motion to reconsider in

the civil context are relevant for evaluating a motion to reconsider in a criminal case.”4 Under D.

Kan. R. 7.3(b), a party may seek reconsideration of a non-dispositive order based on (1) an

intervening change in controlling law, (2) the availability of new evidence, or (3) the need to

correct clear error or prevent manifest injustice.5 A motion to reconsider is only appropriate

where the Court has obviously misapprehended a party’s position, the facts or applicable law, or

where the party produces new evidence that it could not have obtained earlier through the

exercise of due diligence.6 The Tenth Circuit defines clear error as “an arbitrary, capricious,

whimsical, or manifestly unreasonable judgment.”7 Manifest injustice is “a direct, obvious, and

observable error in a trial court.”8 To prevail on a motion for reconsideration for manifest




         3
           United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014) (citing United States v. Randall, 666 F.3d
1238, 1242 (10th Cir. 2011) (recognizing that “motions to reconsider in criminal cases are not grounded in a rule or
statute”)); United States v. Miller, No. 06-40151-JAR, 2008 WL 2783146 (D. Kan. July 15, 2008).
         4
         United States v. Blechman, No. 08-40008-JAR, 2010 WL 235025, at *1 (D. Kan. Jan. 8, 2010) (quoting
United States v. Carr, No. 06-40147-SAC, 2007 WL 1989427, at *1 (D. Kan. June 20, 2007)).
         5
             D. Kan. Rule 7.3(b).
         6
             Comeau v. Rupp, 810 F. Supp. 1172, 1174–75 (D. Kan. 1992).
         7
             Wright ex rel. Trust Co. of Kan. v. Abbott Labs., Inc., 259 F.3d 1226, 1236 (10th Cir. 2001).
         8
          Paliwoda v. Showman, No. 12-2740-KGS, 2014 WL 11517806, at *1 (D. Kan. Sept. 30, 2014) (quoting
Tri-state Truck Ins., LTD v. First Nat’l Bank of Wamego, No. 09-4158-SAC, 2011 WL 4691933, at *3 (D. Kan. Oct.
6, 2011) (citation omitted)).




                                                             2
injustice, a party must show that it is “apparent to the point of being indisputable.”9 Although

the Tenth Circuit has not specifically defined manifest injustice in the context of a motion for

reconsideration, other courts have defined it as “more than just a clear and certain prejudice to

the moving party, but also a result that is fundamentally unfair in light of governing law.”10

         A motion to reconsider is not a second opportunity for the losing party to make its

strongest case, to rehash arguments, or to dress up arguments that previously failed.11 A party’s

failure to present its strongest case in the first instance does not entitle it to a second chance in

the form of a motion to reconsider.12 Whether to grant a motion to reconsider is left to the

Court’s discretion.13

II.      Background

         The Court assumes the reader is familiar with the orders, hearings, and discovery requests

that precipitates the matter before the Court. In reciting the following background, the Court will

not restate the underlying facts in detail, but will provide excerpts from the proceedings and

orders as needed to frame its discussion of the matters presently before it.

         In May 2016, an Indictment was returned charging Lorenzo Black and others (the “Black

case”) with conspiracy to distribute controlled substances inside the private detention facility in

Leavenworth, Kansas, operated at the time by Corrections Corporation of America (“CCA”).14

On August 5, 2016, the Federal Public Defender (“FPD”) filed a motion for Fed. R. Crim. P.



         9
             Id.
         10
              CalMat Co. v. Oldcastle Precast, Inc., ---F. Supp. 3d---, 2018 WL 3025053, at *1 (D.N.M. June 21,
2018).
         11
              Voelkel v. Gen. Motors Corp., 846 F. Supp. 1482, 1483 (D. Kan. 1994).
         12
              Cline v. S. Star Cent. Gas Pipeline, Inc., 370 F. Supp. 2d 1130, 1132 (D. Kan. 2005).
         13
              See Phelps v. Hamilton, 122 F.3d 1309, 1324 (10th Cir. 1997).
         14
              Now known as CoreCivic.




                                                             3
41(g) Return of Information based on information and belief that the government was in

possession of video recordings of the attorney-client meeting rooms at CCA, which the FPD

alleged intruded into privileged, confidential communications of attorneys and clients housed at

CCA. The Rule 41(g) motion was amended on August 7, 2016, to include audio telephone

recordings.15 The Black defendants joined the motion and defendants across this District filed

similar motions in their respective cases.

       On August 9, 2016, this Court conducted an emergency hearing on the FPD’s Rule 41(g)

motions, where it was alleged that two prosecutors—Assistant United States Attorney (“AUSA”)

Kim Flannigan and Special Assistant United States Attorney (“SAUSA”) Erin Tomasic—used

the video recordings obtained in this case to pressure defense counsel to withdraw from

representing the defendant in another case in this District, United States v. Dertinger.16 Based on

the evidence presented at the hearing, the FPD and the government agreed that the Court should

appoint a special master, although the parties disagreed about the scope of the special master’s

investigation. The Court ordered the government to produce all originals and copies of video

recordings of attorney-client communications in its possession or in the possession of law

enforcement agencies; ordered CCA to cease recording attorney-client meetings and phone calls;

impounded the video recordings; ordered the government to preserve its computer hard drives;

and set a hearing “to determine the appointment and scope of work of a special master.”17

       The Court held two more evidentiary hearings on August 16 and September 7, 2016, after

which “many of the Court’s questions regarding the government’s conduct in obtaining and




       15
            Doc. 85.
       16
            D. Kan. No. 14-20067-JAR.
       17
            Doc. 102.




                                                4
disseminating the recordings, including the government’s intent in doing so, went

unanswered.”18

       Appointment of Special Master

       Based on the hearings and the parties’ submissions, and pursuant to Fed. R. Civ. P. 53,

this Court appointed David Cohen as Special Master on October 11, 2016.19 The Order set forth

the Master’s Initial Duties in two phases: Phase I would involve determining the feasibility of

culling potentially privileged and confidential attorney-client recordings from the universe of

recordings the government obtained from CCA; Phase II would involve culling the potentially

privileged materials, and providing progress updates to the Court and the parties.20 The Court

limited the Special Master’s duties to those which the government consented at that time, and

reserved the right to later expand the scope of his appointment to investigate whether, and the

extent to which, the government violated the Sixth Amendment and/or Fed. R. Crim. P. 6(e) in

this and other criminal cases as requested by the FPD.21 The Court authorized the Special

Master to employ staff as may be necessary to assist him in performing his duties, including

experts, consultants, or advisors.22

       The Order of Appointment specifically addressed ex parte communications with the

parties and the Court:

                    The Special Master may communicate ex parte with the Court at
                    the Special Master’s discretion, without providing notice to the
                    parties, regarding logistics, the nature of his activities,
                    management of the litigation, and other appropriate matters, and
                    also to assist the Court with legal analysis of the parties’

       18
            Doc. 372 at 5.
       19
            Doc. 146.
       20
            Doc. 253.
       21
            Id. at 7.
       22
            Id. at 6.




                                                    5
                    submissions. The Special Master may communicate ex parte with
                    any party or his attorney, as the Special Master deems appropriate,
                    for the purposes of ensuring the efficient administration and
                    management and oversight of this case, and for the purpose of
                    mediating or negotiating a resolution of any dispute related to
                    this case. The Special Master shall not communicate to the Court
                    any substantive matter the Special Master learned during an ex
                    parte communication between the Special Master and any party.23

       The Court directed the Special Master to issue formal orders, findings, reports, rulings, or

recommendations; pursuant to Rule 53(f)(2), the Order set forth a detailed procedure for

objecting to any aspect of the Special Master’s inquiry.24 The Order stated the Court shall decide

de novo all objections to conclusions of law made or recommended by the Special Master; and

the Court retained sole authority to issue final rulings on matters formally submitted for

adjudication, unless otherwise agreed by the parties.25 The Court ordered all parties to “provide

full cooperation to the Special Master . . . and observe faithfully the requirements of any orders

of the Court and rulings by the Special Master.”26

       After initially consenting to the Special Master’s appointment, on November 29, 2016,

the government moved to reconsider the Appointment Order, arguing (1) it did not consent to the

appointment of a Special Master according to the process outlined by the Court at the September

hearing, and thus the Court cannot require the government to pay the costs of the Special Master;

(2) the Special Master’s review will result in fees that are excessive, unreasonable, and

disproportionate; and (3) review of the video recordings is unnecessary because the government

no longer intends to use the videos at trial.27 The Court denied the motion, finding the Special


       23
            Id. at 8–9 (emphasis added).
       24
            Id. at 9.
       25
            Id. at 11.
       26
            Id. at 13.
       27
            Doc. 163.




                                                     6
Master was properly appointed to carry out the assigned duties, the Court is satisfied the costs

associated with the Special Master’s appointment are justified in light of the necessity of review,

and that the Special Master’s review of the video recordings is appropriate to ensure no possible

Sixth Amendment violations.28

         The Special Master completed Phases I and II of the investigation, during which time he

interviewed dozens of affected or knowledgeable people, ordered the preservation and/or

production of evidence, and filed eight status reports to this Court.29 In his first status report, the

Special Master invited “[a]ny attorney who may have received a telephone call from an inmate at

CCA for the purpose of obtaining legal advice . . . to provide me with the telephone numbers

those inmates may have called.”30 In his March 16, 2017 Status Report, the Special Master

specifically stated that

                     in the course of pursuing the Court’s directives so far, the Special
                     Master has met and spoken with many attorneys in the Kansas
                     City area. It appears to the undersigned that one reason the
                     defense bar’s response has been so ardent—that is, one reason the
                     spark lit a high flame, instead of flaring and dying out—is that
                     there is a widespread undergrowth of mistrust between the Office
                     of the United States Attorney for the District of Kansas and
                     defense counsel.31

         In the March 16, 2017 Report, the Special Master made certain findings of fact, including

tentatively concluding that neither the Office of the United States Attorney, District of Kansas

(“USAO”), nor law enforcement actually viewed the videos in May of 2016 or in the past.32 But




         28
              Doc. 182.
         29
              Docs. 176, 177, 183, 184, 186, 187, 193, 214.
         30
              Doc. 183 at 4.
         31
              Doc. 214 at 26 (emphasis added).
         32
            Id. at 26–27 (explaining that his initial investigation suggested that “[defense bar] suspicions of regular
incursion into attorney-client communications . . . are groundless.”).




                                                              7
the extent to which the USAO or law enforcement obtained recordings of audio calls made by

inmates and the extent to which the USAO was not entitled to obtain those recordings remained

an open question, as the Court had not asked the Special Master to issue a Report on those

concerns.33 The Special Master listed a number of actions for the Court to consider, directed at

reaching final conclusions of fact and “mending the parties’ relationship,” including authorizing

him to proceed with a third phase of the investigation into video and audio recordings and the

intrusion by an AUSA in to the Court’s chambers.34 This report drew objections from both

sides: the FPD objected in part to certain tentative findings by the Special Master, submitted its

own proposed findings of fact, and urged a broader scope of future investigation than the Special

Master recommended;35 the government also objected to certain components of the Report, but

“consistently advocated” the Court to affirm the Special Master’s tentative findings and

conclusions.36

       In a sur-reply signed by AUSA Debra Barnett, who served at that time as Criminal Chief

for the USAO, the government objected to the FPD’s “attempt to shift the focus of this litigation

towards summary conclusion and away from the measured and methodical approach taken by the

Special Master.”37 The government submitted that “the rush to judgment advocated by the

public defender is not supported by the record and undercuts the extensive work already

undertaken by the Special Master.”38 The government concluded that overall, the FPD received

an “appropriate and timely response” to its concerns from the government, and received from the


       33
            Id. at 27.
       34
            Id. at 29–30.
       35
            Docs. 229, 230.
       36
            Docs. 237, 250.
       37
            Doc. 250 at 1–2.
       38
            Id. at 2.




                                                 8
Court the Special Master review that it requested.39 The government noted the report of the

Special Master “appropriately focuses on the mechanics and specifics,” and that

                    the Court has in place a process to conduct a dispassionate,
                    thorough, and professional review, stripped of emotion and
                    hyperbole. This process should not be abandoned in favor of the
                    rush to judgment, nor should the agenda of the Special Master be
                    other than that which, through measured, impartial review, he
                    deems necessary.40

       Phase III

       On May 17, 2017, the Court expanded its inquiry into Phase III, and directed the Special

Master “to investigate the actions and conduct of the government, the USAO attorneys and staff,

and the participating investigative agencies . . . in procuring, obtaining and perhaps using video

and audio recordings of attorney-client meetings and phone calls at CCA.”41 The Court noted

that it was charged with conducting a de novo review of the Special Master’s findings and that it

had commenced an investigation before appointing the Special Master, resulting in three

evidentiary hearings.42 The Court set forth in detail its findings in support of this Sixth

Amendment inquiry, as informed by the evidentiary record before the Special Master was

appointed and informed by his extensive investigation.43 This evidence included three notable

events: (1) the government “offered a number of inconsistent, inaccurate, or misleading

statements about their knowledge of the existence of the video recordings and whether they

viewed or otherwise used any of the video recordings”;44 (2) the government “wiped clean” the



       39
            Id. at 9.
       40
            Id. at 10.
       41
            Doc. 253 at 5–6.
       42
            Id. at 5.
       43
            Id.
       44
            Id. at 30–38.




                                                    9
hard drive of the computer it had used to access the video recordings;45 and (3) the AUSA

responsible for delivering the audio recordings to the Court for impoundment, made an after-

hours entry into Chambers where impounded materials in this case were kept.46 Phase III would

not be funded by the government, but instead the Court would bear the cost from specially

appropriated funds.47

        The government did not seek reconsideration of the Phase III Order. During the Phase III

investigation, the government asked the Special Master to serve as a “taint team” to review

materials seized in the March 2016 search of CCA to segregate attorney-client letters and

communications.48 Furthermore, during the Phase III investigation, additional evidence came to

light. First, the government notified the Court that SAUSA Tomasic had listened to attorney-

client calls not only in this case, but in a second case before another judge in this District,

resulting in her termination from employment.49 And after the Court held an evidentiary hearing

on Defendant Dertinger’s motion to dismiss the indictment in United States v. Dertinger based

on allegations of the government’s use of the attorney-client video recordings obtained in the

Black case, Dertinger entered into a plea agreement in which the parties agreed to a sentence of

time served.50

        The Special Master filed a Phase III Status Report on October 20, 2017, describing how

he worked cooperatively with the USAO to craft language regarding a litigation hold and to craft



        45
             Id. at 40.
        46
             Doc. 351 at 8.
        47
             Doc. 253 at 47–48.
        48
             Doc. 372 at 8.
        49
             Doc. 276; United States v. Herrera-Zamora, D. Kan. No. 14-20049-CM.
        50
           D. Kan. No. 14-20067-JAR-6, Doc. 237. The Dertinger case was transferred to this Court in May 2017
based on the interrelatedness of the issues in that case and the Black case. Id., Doc. 520.




                                                       10
search terms to be applied to the USAO’s electronic repository of emails and other documents.51

The Special Master also reported that on September 12, 2017, he received a 24-page letter from

AUSA Steven Clymer, wherein Clymer “respectfully decline[d] to provide most of the

information and documents sought” by the Special Master as part of the Phase III investigation.52

AUSA Clymer set forth the government’s position that it had authority to preclude production

and testimony based on its housekeeping regulations often referred to as the Department of

Justice’s (“DOJ”) Touhy Regulations (“Touhy”).53 In response, the FPD moved the Court to

issue an order directing the government to show cause why it should not be held in contempt of

court for violating the Court’s orders to cooperate with the Special Master.54

          The Court set the matters for hearing for January 18, 2018, “to discuss the Special

Master’s findings concerning the government’s failure to comply with the Phase III investigation

and the appropriate response and/or remedies for such,” and also “any other issues the parties

may want to address related to the Phase III investigation.”55 In advance of the hearing, the

Special Master issued an Order of Production directing AUSA Clymer to bring to the hearing

certain documents and materials that were set out in subpoenas issued by the Special Master, as

well as subpoenas directed at current and former employees of the USAO.56 The FPD and

counsel for the remaining Black defendants also subpoenaed government attorneys and other




          51
               Doc. 298 at 2–3.
          52
           Doc. 298-9, Ex. I at 1–2. Clymer, an AUSA in the Northern District of New York, was appointed by the
Department of Justice as a Special Attorney to the United State Attorney General to respond to the Special Master’s
request for information in Phase III.
          53
               Id. at 2–7 (citing 28 C.F.R. §§ 16.21–16.29); see United States ex rel. Touhy v. Ragen, 340 U.S. 462
(1951).
          54
               Doc. 301.
          55
               Doc. 300.
          56
               Doc. 317.




                                                             11
witnesses.57 Defendant Carter moved to dismiss the Indictment on Sixth Amendment and

prosecutorial misconduct grounds.58

       The government moved to quash the subpoenas and terminate Phase III of the

investigation,59 addressing two threshold issues: (1) whether the Special Master’s Phase III

investigation exceeds a federal district court’s Article III authority; and (2) whether the FPD has

Article III standing in this case. The Court found the FPD has standing to litigate its Rule 41(g)

motions and issues central to the Phase III litigation in this case.60 The Court also rejected the

government’s argument that the Phase III investigation constitutes “a judicial investigation into

the operations and decision-making of a co-equal branch of government,” a violation of the

separation of powers doctrine, finding instead that Phase III is a limited investigation grounded

in the Rule 41 motions at issue in this and related cases, which argue that the conduct of the

USAO in obtaining and disseminating recorded attorney-client communications violated their

clients’ attorney-client privilege and Sixth Amendment rights.61 In so ruling, the Court assured

the government that to the extent it was concerned that certain inquiries would intrude into the

“operations and decision-making” of the USAO, it would have “a full opportunity” to “assert any

statutory and legal protections it has against providing testimony” at the hearing itself.62 The

Court also clarified that in addition to the “threshold issues” identified by the government, the

January 18, 2018 evidentiary hearing was necessary to address several pretrial motions before

the Court, including the FPD’s motion for order to show cause, the Rule 41 motions, and the


       57
            Docs. 363, 368, 369.
       58
            Doc. 333.
       59
            Docs. 336, 340, 341, 360, 370.
       60
            Doc. 372 at 13.
       61
            Id. at 14.
       62
            Id. at 14–16.




                                                 12
motion to dismiss on allegations of prosecutorial misconduct.63 The Court also stated that the

hearing would “inform whether the Phase III investigation is both proper and necessary to the

resolution of the underlying pretrial motions and issues in this case.”64

       Mandamus

       The Phase III hearing preparations came to a halt when the government challenged the

Court’s decision with a petition for writ of mandamus with the Tenth Circuit Court of Appeals

and secured a stay of the hearing pending its decision on that petition.65 The Tenth Circuit

granted in limited part the petition for writ of mandamus to the following extent:

                    The district court’s order directing the Special Master to conduct a
                    Phase III investigation authorized specific tasks as they pertain to
                    three categories of people: defendants in the case before it;
                    defendants with pending motions for relief in the District of
                    Kansas which motions are based on certain allegations; and targets
                    and subjects of the CCA investigation . . . . We direct the district
                    court to limit the scope of investigation and inquiries to matters
                    related to defendants before the court in United States v. Black, No.
                    16-20032-JAR, and to other parties in Black who have filed Rule
                    41(g) motions in that proceeding.66

       May 2018 Hearing and Settlement

       The evidentiary hearing was eventually rescheduled for May 15, 2018.67 The

government moved to quash the subpoenas reissued by the Special Master, which the Court had

previously stayed in December 2017.68 The Court did not rule on the motions to quash, and




       63
            Id. at 11.
       64
            Id.
       65
            Docs. 386, 387.
       66
            Doc. 398.
       67
            Doc. 429.
       68
            Doc. 461.




                                                     13
ultimately did not enforce the subpoena duces tecum, given the government’s invocation of

Touhy. Counsel for the Special Master, Alleen VanBebber, also appeared at the hearing.69

The Special Master and the parties proceeded to present evidence on the scope and extent of

alleged Sixth Amendment violations caused by the USAO, and its possession of recorded,

privileged, attorney-client communications. At that hearing, neither the USAO nor AUSA

Clymer made procedural objections to the Special Master questioning witnesses. However,

AUSA Clymer made nearly blanket Touhy objections to the testimony of AUSA Scott Rask and

partial objections to the testimony of former SAUSA Tomasic.70

         On May 16, 2018, after a full day of evidence, the parties asked the Court to recess the

hearing to allow them to work toward an agreed resolution of outstanding issues related to the

Special Master’s investigation. United States Attorney Stephen McAllister71 later announced to

the Court that his office and the FPD hoped to reach an agreement on a proposed standing order

with the help of the Special Master, and that the government would seek to dismiss remaining

Defendants Carter and Bishop. All parties understood that if an agreement did not come to

fruition, the hearing would be reconvened. The FPD and USAO proceeded to work toward

resolution of matters impacted by this litigation, including a jointly proposed Standing Order

approved by this Court that appoints the FPD to represent any defendant in this District who may

have a post-conviction Sixth Amendment claim based on video or audio recordings of attorney-

client communications by any holding facility housing federal detainees.72 The Court granted



          69
             VanBebber, a former AUSA, was hired by the Special Counsel because of her Touhy expertise and
pursuant to the appointment Order authorizing him to hire staff, including consultants, experts, and advisors. Doc.
253 at 6.
         70
              See generally Mot. Hr’g Tr., May 15, 2018, Doc. 482.
         71
              McAllister was sworn in as United States Attorney for the District of Kansas on January 25, 2018.
         72
              Standing Order 18-3.




                                                           14
the government’s oral motion to dismiss all charges against David Bishop.73 Defendant Karl

Carter’s motion to dismiss the indictment was held in abeyance.74

       But on July 30, 2018, the FPD filed a motion to reconvene the evidentiary hearing

recessed on May 16, 2018, citing a letter to the Special Master from Deputy Attorney General

Rod J. Rosenstein dated July 27, 2018, informing the Special Master of the Department of

Justice’s (“DOJ”) position in the Black litigation and the Special Master investigation.75 The

letter explained that the DOJ would not approve blanket sentencing reductions absent evidence

of particularized harm, and would either negotiate or litigate any claims individually.76 The

letter concluded by addressing the DOJ’s position going forward in “this matter”:

                   The Department has shifted responsibility for this matter to an
                   attorney who did not participate in the conduct at issue, and we
                   will continue to cooperate with you in pursuing any credible
                   evidence of misconduct. The Department is open to working with
                   you as a mediator to further identify, refine, and possibly resolve
                   issues in the litigation. If the Court finds that there is a basis to
                   doubt the integrity of particular Department employees, we have
                   no objection to the employee responding to questions focused on
                   the issue of whether he or she improperly obtained, watched, or
                   listened to, and used privileged communications. We could not
                   acquiesce in allowing defense attorneys to question prosecutors
                   about other aspects of their work in the absence of credible
                   evidence of wrongdoing, nor would we approve unwarranted
                   sentence reductions as a mechanism to avoid unwarranted
                   discovery.77




       73
            Doc. 480.
       74
            Id.
       75
            Doc. 536; Aug. 1, 2018 Hr’g, Ex. 555 at 1.
       76
            Aug. 1, 2018 Hr’g Ex. 555 at 2.
       77
            Id.




                                                         15
In the interim, the government approved generous sentence reductions for Defendants Lorenzo

Black and Anthon Aiono,78 who had pending Rule 41(g) motions in this matter.79

        The government opposed reconvening the evidentiary hearing, arguing there was no need

because it did not oppose the Rule 41 motions, and because the Court has provided FPD

representation for any post-conviction relief and a means by which the FPD can investigate such

alleged violations.80

        The Court addressed this letter with AUSA Clymer at a status conference held August 1,

2018. Clymer confirmed that the DOJ had tasked him with the lead role in future negotiations

regarding the Phase III investigation, and that he had contacted the Special Master to express his

willingness to continue negotiations.81 Clymer stated that he would be willing to “sit down with”

the Special Master and discuss a way to investigate whether any AUSA had watched a video or

listened to recorded calls known to be an attorney-client conversation, short of an evidentiary




        78
           Black was sentenced to time served on July 30, 2018 (Doc. 540); Aiono was sentenced to probation on
August 1, 2018 (Doc. 556).
        79
            The government also approved reduced sentences for defendants in other cases who had pending Rule
41(g) motions or where the government had listened to, procured, or used video and audio recordings of attorney-
client communications. See, e.g., United States v. Herrera-Zamora, D. Kan. No. 14-20049-CM, Doc. 233 (after
SAUSA Tomasic’s misconduct came to light, government agreed to recommend the district court vacate defendant’s
420-month sentence and impose instead a sentence of time served); United States v. Dertinger, D. Kan. No. 14-
20067-JAR, Docs. 396, 558 (after evidence revealed that government procured, viewed, and used video of defendant
communicating with his counsel, the government made a time-served offer to defendant contingent on him
withdrawing his Rule 41(g) and other motions); United States v. Uriarte, D. Kan. No. 15-20043-JAR, Docs. 156,
153 (after filing Rule 41(g) motion and seeking to join that motion with all similarly related motions and
proceedings pending in Black, defendant pled to one count of misprision of a felony and sentenced to time served);
United States v. Huff, D. Kan. No. 14-20067, Doc. 481 (after defendant filed Rule 41(g) motion, government agreed
to functionally time-served 36-month sentence on condition that defendant withdraw her pending motions); United
States v. Wood, D. Kan. No. 14-20065-JAR, Docs. 236, 237 (defendant was facing up to 78 months’ imprisonment,
but after filing motion for relief based on government’s procurement and possession of video or audio recordings of
attorney-client communications, government agreed to reduce defendant’s sentence to time served (approximately
50 months); United States v. Ruelet, D. Kan. No. 14-40005-DDC, Doc. 1262 (defendant was originally sentenced to
60 months’ imprisonment, but after AUSA Treadway’s testimony at the October 2018 hearing in Black, government
agreed to reduce defendant’s sentence to time served).
        80
             Doc. 554.
        81
             Hr’g Tr. 21–22, Aug. 1, 2018, Doc. 560.




                                                        16
hearing.82 Clymer also expressed his willingness to negotiate with the Special Master and the

parties under Touhy, despite his earlier blanket invocation of the regulation to oppose all

testimony and any response to the Special Master’s SDT.83 The Court granted the FPD’s

motion, as the May 2016 hearing was never adjourned, but was held in abeyance to give the

parties time to negotiate.84 The Court stressed that it must conclude the evidentiary hearing that

began on May 15, 2018, “in order to resolve pending motions in this case, and in order to

conclude Phase III of the investigation within the scope authorized by the Tenth Circuit.”85

       The Court ultimately reconvened the evidentiary hearing for the first two weeks of

October 2018 to address (1) the Special Master’s Phase III Report; (2) the Federal Public

Defender’s (“FPD”) Motion to Show Cause and Supplemental Motion for Order to Show Cause;

(3) pending Rule 41 motions in this case; and (4) Defendant Carter’s Motion to Dismiss

Indictment. On August 17, 2018, the Special Master served the government with a narrowed

subpoena duces tecum, which demanded, inter alia, information, documents, and instructions

sent by AUSA Emily Metzger, the USAO Litigation Hold Coordinator, concerning retention,

preservation, and production of materials related to the issues in Black and responses thereto, as

well as a list or log of all repositories being searched using negotiated search terms. The

government did not object to that SDT, but was granted a two-week extension to produce in

advance of the October hearing.86 But the government did not fully produce by that deadline.




       82
            Id. at 30.
       83
            Id. at 41–44.
       84
            Doc. 562.
       85
            Id. at 5.
       86
            Doc. 582.




                                                17
Instead, the produced the documents on a rolling basis, up to and including production on the

next to last day of the hearing.

        October 2018 Evidentiary Hearing

        The Court will limit its discussion of the testimony and evidence from the seven-day

hearing to matters relevant to the motion before it. The evidence included notable testimony

from three witnesses. First, AUSA Metzger testified that a litigation hold letter was in place for

the Kansas City USAO in December of 2016.87 Second, AUSA Tanya Treadway’s testimony

made clear for the first time that she listened to CCA recordings of attorney-client calls in a case

she was prosecuting.88 Evidence and testimony also revealed that questions remained as to

whether other AUSAs had accessed recordings in their respective cases.

        Third, AUSA Debra Barnett, who served as Criminal Chief for the District of Kansas

from February 2016 to February 2018, testified that she prepared a memo to the DOJ seeking

District of Kansas recusal from the Black case on or around October 11, 2016, and that Thomas

Beall, then acting United States Attorney, sent the recusal letter to the DOJ on October 12,

2016.89 Barnett testified that she did not recall whether she talked to the Special Master about

the recusal request.90 Barnett was questioned about her meetings with the Special Master after

his appointment in October 2016.91 Barnett testified that she wrote an email to Beall on




        87
           Doc. 672 at 1293–95. The transcripts of the October and November 2018 evidentiary hearing consist of
ten volumes found at Docs. 651, 652, 669 through 677, and 694 and collectively consist of 2,819 sequentially
paginated pages. For convenience, the Court cites to these documents by ECF docket entry number, followed by a
reference to the page number in the transcript that appears in the upper right corner of each page.
        88
             Doc. 652 at 80–122.
        89
             Doc. 677 at 2324–25.
        90
             Id. at 2325.
        91
             Id.




                                                       18
December 10, 2016, explaining a meeting she had with the Special Master the previous week.92

The email states:

                   Mr. Cohen wanted to meet with me last week so I met with him at
                   Jack Stack BBQ at 9:30 p.m. That is a whole other story.

                   Suffice it to say that I’m going to tell you things I will [sic] not
                   going to tell anyone else.

                   1. Judge Robinson is still upset with Erin and she isn’t going to
                      get over it. She still wants to file the order she initially drafted
                      against Erin.

                   2. Attorneys (unidentified) have come forward to talk to him
                      about the following AUSAs—Kim, Terra, Sheri and Erin—
                      who they believe are unethical and engaged in practices
                      designed to obtain privileged communications to use in their
                      prosecutions. He said that not one single attorney has said
                      anything complimentary about Erin. In fact, they all say very
                      negative things about her, the way she practices law on behalf
                      of our office, and Judge Robinson does NOT believe that she is
                      credible. On the other hand, he says that no single attorney has
                      spoken ill about me. I don’t know why that was relevant,
                      except that that causes him to believe he can trust me. For
                      what that is worth.

                   3. He will finish up the review of evidence for us by the first of
                      the year. Then, an investigation will begin. The end goal—to
                      turn over whatever is found to OPR or OIG. Judge Robinson is
                      aware of past OPR investigations that have gone nowhere. So,
                      the belief is that an investigation provided by a Judge, with
                      allegations from the same Judge, will probably go somewhere.

                   4. He suggested that if we know something it would be better for
                      us to come forward with it, rather than for the Court/SM to find
                      out about it.

                   So, you ask what the allegation is—it is that we have attorneys
                   who have engaged in a practice of obtaining privileged
                   information/materials in order to use it for the benefit of one of our
                   prosecutions. The belief is that, in the past, we have not turned
                   those materials over to the defense so they have not been aware
                   that we were obtaining calls from CCA.

       92
            Id. at 2305–06; Oct. 2018 Hr’g Ex. 1166.




                                                       19
                    ....

                    As an aside, I believe that Erin continues to create strife and
                    discord in our office, among colleagues. I would like you to
                    consider letting her go as a SAUSA.93

        Barnett testified that at that point, she was developing a working relationship with the

Special Master and that she trusted him.94 Barnett confirmed that during the time that she was

dealing with the Special Master directly, she “felt like he was fair in his treatment of [her].”95

On cross-examination by FPD Brannon, Barnett confirmed that the Special Master gave her

information about the defense community’s perception of certain members of her office that was

consistent with what she knew and had heard back in August of 2016, before the appointment of

the Special Master.96 Barnett testified that she agreed with this perception based upon her own

observation of such behavior by certain Kansas City prosecutors in the past.97 In fact, some of

this questionable behavior had been directed towards Barnett.98 Barnett testified that, ahead of

the August 9, 2016 hearing, she did not have absolute confidence that SAUSA Tomasic and

AUSA Flannigan were giving her complete and accurate information and she did not want to

sponsor such before the Court.99 Her lack of confidence was based on past experiences and

complaints from defense attorneys and members of a federal agency about Tomasic’s bad




        93
             Oct. 2018 Hr’g Ex. 1166.
        94
             Doc. 677 at 2307.
        95
             Id. at 2324.
        96
           Id. at 2343 (“By the time that I believe he said that to me was maybe in December of 2016. I absolutely
had seen similar behavior in other contexts and that they exhibited towards me as well.”).
        97
             Id.
        98
             Id.
        99
             Id. at 2341.




                                                        20
behavior toward an officer.100 Again, Barnett’s past experiences occurred long before the

Special Master was appointed.

       The Special Master conducted the redirect examination of Barnett.101 Barnett confirmed

that they had a friendly relationship and that they grew comfortable calling and emailing each

other using language they would not necessarily use in the courtroom.102 Barnett testified that

she recalled discussions with the Special Master about how he hoped his role and the

investigation would work, and that the Special Master was “hoping that there would be a way to

get the [tension] that existed up here between the defense bar and people in the Kansas City,

Kansas office—find a way to work through that and somehow eliminate that.”103 The Special

Master questioned Barnett about the December 2016 meeting at Jack Stack’s:

                   Q:      Do you remember when we were at the barbeque or any
                   other time during any of the many phone calls that we had that you
                   told me that you thought that there were three people in particular
                   in the office that weren’t practicing the way that a United States
                   Attorney should practice?

                   A:          Yes.

                   Q:      Do you remember who it was that you told me you thought
                   that about?

                   A:          Yes.

                   Q:          Can you tell me again who those were?

                   ....

                   A:      I’m not sure I remember all three exactly, but one would’ve
                   been Sheri McCracken or Catania, Terra Morehead, and I believe
                   the third one would have been Erin.

       100
             Id. at 2341–42.
       101
             Id. at 2406.
       102
             Id. at 2407.
       103
             Id. at 2408.




                                                      21
                   Q:      That’s my recollection as well. And you remember I think
                   I said something along the lines of: I’m from out of town. I’ll be
                   the bad guy. I’ll take the heat. Let’s figure out a way to get rid of
                   them if they’re bad actors and clean this all up, something like that.
                   Does that sound right?

                   A:          Yes.

                   Q:     And as I said, we used language we wouldn’t use in the
                   courtroom, but I said something like: It will be a shit storm, but I’ll
                   hold your hand through it. Does that would like something I
                   would’ve said?

                   A:          Something similar to that.104

       On the last day of the hearing, after government counsel could still not say whether the

USAO would produce more information,105 the Court kept the record open and ordered a further

evidentiary hearing for November 16, 2018, to “figure out whether the production is complete,

all other concerns about production, [and] any requests for remedies about production.”106 The

FPD subsequently filed a Second Supplemental Motion to Show Cause,107 which was set for

evidentiary hearing that same date.

       November 16, 2018 Hearing

       The Court again limits its discussion of the testimony and evidence from this day-long

hearing to matters relevant to the motion for reconsideration. The Special Master recalled three

witnesses: David Steeby, Systems Manager for the USAO; Thomas Beall; and Emily Metzger.

It was first learned at the November 16 hearing that the USAO had not put an effective litigation

hold in place until May 2017, nine months after the Government was placed on notice to



       104
             Id. at 2412–13.
       105
             Id. at 2477–78.
       106
             Id. at 2482.
       107
             Doc. 668.




                                                        22
implement a litigation hold preserving all its information relative to the Sixth Amendment

allegations in the Black case. During the October 2018 hearing, AUSA Metzger testified that she

put a litigation hold in place in December 2016.108 But at the November 16, 2018 hearing,

Exhibit 1196 was admitted, revealing for the first time that a standard DOJ standard litigation

hold form was not submitted to DOJ until May 2017.109 Exhibit 1196 was produced at some

time during the government’s rolling production during the October hearing, such that neither the

FPD nor the Special Master was able to question witnesses about it during the October 2018

hearing.

       Both Beall and Metzger further testified that the USAO requested recusal from the Black

case on October 12, 2016, the day after the Special Master was appointed, and that they had kept

the Special Master apprised during all phases of the investigation that they were seeking recusal

and that they were going to have to get permission from the DOJ for almost everything the

Special Master was requesting to be produced while the parties were negotiating search terms for

the USAO repositories.110

       Over the government’s objection, the Special Master was called to testify as a rebuttal

witness.111 The Special Master testified that he was not informed of the May 2017 litigation hold

or its results.112 The Special Master testified that he worked with Steeby to develop a set of

search terms over the course of several months, and that they agreed to run the final search terms

against the Tomasic repository as a test in early June of 2017.113 The Special Master further


       108
             Doc. 672 at 1293–95.
       109
             Nov. 2018 Hr’g Ex. 1196.
       110
             Doc. 693 at 2557–2644 (Beall); 2645–2732 (Metzger).
       111
             Id. at 2735.
       112
             Id. at 2756.
       113
             Id. at 2737–38.




                                                       23
testified that it was always his understanding while working with Steeby and the USAO that

there would come a point where they would agree upon the search terms, then they would need

to resolve the government’s concerns about production of certain documents that implicated

national security and privacy concerns.114 The Special Master testified that his discussions with

Beall and Metzger always concerned how they would run the search, produce the documents,

and then figure out a mechanism for those documents to be reviewed before they were given to

the Special Master.115 The Special Master testified that neither Beall nor Metzger informed him

about the pending recusal request, and that in the many conversations he had with Beall to keep

him apprised of the production progress, Beall told him that his office was going to cooperate

with his investigation.116 The Special Master further testified that it was not his role to determine

Beall’s motivation for not sharing concerns Beall had about production.117

       The Special Master testified that he began to speak with Beall by phone almost

immediately after his appointment in October 2016:

                   My very first meeting—the very first thing I did after I was
                   appointed was to call United States Attorney Grissom, who, of
                   course, had just recently left office. And he advised me that I
                   should call Mr. Beall. And so I made arrangements the very first
                   time I came into Kansas City to meet with Mr. Beall, and I sat with
                   him a good hour, maybe—maybe not quite that long, but it was a
                   lengthy period of time, at least a half an hour. And I told him that I
                   thought this was an opportunity for things to get fixed that were
                   wrong and that because I was from out of town, I was perfectly
                   happy being the bad guy. He could blame everything on me and
                   he could be the hero as far as I was concerned, but let’s get it fixed.
                   I think there are problems in your office, let’s fix them. Let me do
                   that, let me help you. I’m hearing stories that, if half of them are
                   true, something is very wrong. That has proved correct. And

       114
             Id. at 2740.
       115
             Id. at 2714.
       116
             Id. at 2742.
       117
             Id. at 2777.




                                                     24
                   unfortunately, that’s not what happened in this investigation. I
                   wasn’t allowed to help the way I wanted to. I wasn’t given the
                   tools to, as I called it, burn the cancer out. And it’s a sad state of
                   affairs that it’s two years later and I’m not sure that the problem is
                   yet fixed.118

       On cross-examination by AUSA Clymer, the Special Master testified about the December

2016 meeting with Barnett:

                   Q:       And, in fact, when you first got involved in the
                   investigation and you tried to understand the lay of the land, as you
                   testified yourself, you thought there was a cancer and you were
                   willing to do what you could do properly to help fix it; is that fair
                   to say?

                   A:          In my role as a neutral, yes.

                   Q:      And you had a conversation with Deb Barnett at a barbecue
                   place that she later recounted in an email that’s been admitted into
                   evidence where she was telling Mr. Beall what had happened at
                   that meeting. Correct?

                   A:          Yes.

                   Q:    Was that email message that she—where she recounted
                   your meeting, was that substantially accurate in your mind?

                   A:    Honestly, I’d have to read it. I don’t remember it well
                   enough to be able to say right now that it was accurate or not.

                   Q:      Do you remember looking at it and thinking, I’ve got to
                   correct the record on this, this is just wrong?

                   A:     I remember thinking that her impression, her—her
                   impression of our relationship wasn’t exactly the same as what
                   mine was at that juncture.

                   Q:      Let me ask you a specific question, but I want us both to be
                   careful and not use any names in this part of my question. Do you
                   remember telling her that based on the investigation you had done
                   to date, you had identified some people in the office, the U.S.
                   Attorney’s Office, who you would characterize as bad apples or
                   problematic and that you were willing to help do what was

       118
             Id. at 2757–58.




                                                         25
necessary and be the, quote, bad guy in order to get those people
fired?

A:    I’m not sure I said it then, but I certainly said it to her at
some point. And probably then.

Q:      Okay. And at the time you said that, I take it you said it
because, from what you had learned you thought it would improve
things in this district, to take out people who were, at least from
what you had learned, repeatedly problematic AUSAs that were
contributing to what you later describe as a culture of distrust?

A:      And those who it hadn’t even been repeated. Just if there
were problem actors that we needed to—that I would help as much
as I could.

Q:      To get them out of the district?

A:      To—I don’t know what the cure was. If the cure was to get
them out of the district, if the cure was to retrain them, whatever it
was, whatever was necessary, I was willing to help the United
States Attorney’s Office do that so that it could identify the issues,
identify the people, identify the problems, and take whatever the
appropriate action was to get that fixed.

Q:      Did you remember—do you recall telling Ms. Barnett,
either in that conversation or in a later conversation, that one of the
things you’d help do is get them fired?

A:      I don’t recall saying that, but if—if that was what it took to
cure the problem, then I would do that. I would—I would do
whatever I could to help her get them fired.

Q:     Did you have any idea at that time how administratively
challenging it is . . . To get an Assistant U.S. Attorney fired?

A:      Actually, I—I didn’t. I very quickly—in fact, it might’ve
been in my conversation with Deb Barnett, I very quickly learned
that you don’t just fire somebody in the United States Attorney’s
Office.
....

Q:     Do you remember the testimony of Mr. Warner, the former
First Assistant who sat here in Kansas City?

A:      Vaguely, yes.




                                  26
                    Q:     Do you remember him claiming that even though he knew
                    there were all sorts of problems, there was nothing that he could do
                    to change anything?

                    A:     I believe that he said there was nothing he can do without
                    the support of his United States Attorney, yes.119

       Final Production Order

       On November 21, 2018, the Court issued the Final Production Order.120 After detailing

specific problems and issues with production, the Court ordered the government to (1) use the

search terms negotiated with the Special Master to run a document search on the ProofPoint

email archive system files and on all other electronic repositories, individual or shared, for every

current or former USAO employee who has testified at any hearing in this case, and produce all

documents resulting from these searches and identify the source of each document; (2) search all

non-electronic repositories for every USAO current or former employee who has testified in this

case, using a team of neutral, uninterested searchers, and produce all documents from those

searches; (3) produce every completed and signed response to the May 19, 2017 litigation hold

notice and certification form; and (4) produce a production log for withheld information of any

type.121 The government was ordered to comply with these directives within sixty days of the

Order, and the FPD and Special Master were given 120 days from the date of the Order to move

for admission of any additional exhibits identified through this production.122 The parties were




       119
             Id. at 2771–74.
       120
             Doc. 690.
       121
             Id. at 9–10.
       122
             Id. at 10.




                                                    27
given 120 days from the date of the Order to submit proposed findings of fact and conclusions of

law.123

III.      Discussion

          The government moves the Court to reconsider and vacate its Final Production Order

under D. Kan. Rule 7.3(b) on four grounds: (1) new evidence is available and reconsideration is

necessary to correct clear error and prevent manifest injustice; (2) the Special Master’s own

sworn testimony and statements, as well as other evidence, demonstrate that his impartiality can

reasonably be questioned, thereby requiring that he be disqualified under 28 U.S.C. § 455(a), that

the results of his investigation be suppressed and disregarded, and that the production and

briefing order be vacated; (3) the Phase III investigation must be terminated as a violation of the

separation of powers; and (4) there is no legal authority for the Court’s Final Production Order, it

violates the separation of powers, and it is unnecessary and overly burdensome.124

          The government cites “ample” reasons for reconsideration of the Final Production Order:

(1) because the Court denied the government’s request to submit briefing in advance of the

Court’s production order, its motion does not revisit previously-briefed issues, and the motion is

necessary to bring to the Court’s attention facts that were not before it at the time it issued its

Order; (2) reconsideration is needed to correct clear error and to prevent manifest injustice

because the Court must disqualify the Special Master, terminate the Phase III investigation, and

vacate the production and briefing order; and (3) because this Court invited the government to

file a motion for reconsideration.125



          123
                Id.
          124
                Doc. 697 at 3.
         125
             Id. at 4–5. The Court notes that its invitation to file a motion to reconsider its production order was made
with the caveat that the motion be filed in good faith. Doc. 693 at 2809.




                                                          28
       As a threshold matter, the Court questions whether a motion for reconsideration is the

proper mechanism to seek vacation of its order, a nondispositive order for production and further

briefing that allows the government to withhold legitimately protected or privileged information.

While the government directly challenges the Final Production Order on grounds that the Court

lacks authority to order such production and that the production ordered is unnecessary and

overly burdensome, it does not limit its argument to the merits and specifics of that order.

Instead, the government indirectly seeks vacation of the Final Production Order in a broad

request to both terminate the Phase III investigation as a violation of the separation of powers

doctrine and disqualify the Special Master. The Court will address both the direct and indirect

challenges in turn.

       A. Direct Challenges

       The Court first addresses the government’s direct challenge to the Final Production

Order, which alleges three legal errors by the Court that require the order be vacated: (1) the

Court lacks authority to order production under Fed. R. Crim. P. 16; (2) the production order

violates the separation of powers doctrine; and (3) the production order is unnecessary and

overly burdensome.

        The government first argues that there is no legal authority for the directives in the

Court’s production order because this is a criminal case and the Court’s authority to order

government disclosures is principally governed by Rule 16(a). But as this Court has repeatedly

observed, Phase III is more than a criminal case—it is an investigation of alleged prosecutorial

misconduct within the context of the criminal case. The Tenth Circuit permitted the Phase III

investigation to proceed with respect to the FPD’s pending Rule 41(g) motion, which is civil in




                                                29
nature.126 The government’s assertions are merely a rehash of its previous arguments, and are

insufficient to warrant reconsideration under D. Kan. Rule 7.3(b).

         The government’s second argument that the Final Production Order’s directive to locate

responsive documents by running the agreed-upon search terms through its repositories, using a

team of neutral, uninterested searchers, violates the separation of powers doctrine is similarly

unavailing. The government renews its argument that “a district court does not have general

supervisory powers over the co-equal executive branch of government.”127 The government

again cites United States v. Dominguez-Villa, where the Ninth Circuit held the district court

exceeded the bounds of its authority when it ordered non-prosecution lawyers and agency

department heads to review the personnel files of all law enforcement witnesses that it intended

to call at trial.128 The court held that there was no authority that the government’s refusal

violated the Constitution, a federal statute, or a rule.129 In this case, however, the directive

requiring neutral searches is in response to verification that the government failed to protect

against any purposeful destruction of documents by allowing the alleged wrongdoers in the

USAO to perform their own document reviews and production in response to the SDT issued

ahead of the October 2018 hearing.130 Notably, there were only two prosecutors who did not

have an opportunity to review their own repositories, Erin Tomasic and Tanya Treadway, both of

whom had left the USAO by the time of production. And the documents produced as well as




         126
             See In re Special Grand Jury 89-2, 450 F.3d 1159, 1167 (10th Cir. 2006) (the court “agreed with every
other circuit that had ruled on the issue in holding that a motion for return of property under Fed. R. Crim. P. 41(g)
is civil rather than criminal.”) (citing United States v. Madden, 95 F.3d 38, 39 n.1 (10th Cir. 1996)).
         127
               See Doc. 336 at 11, 20–22 (citing United States v. Dominguez-Villa, 954 F.2d 562, 565 (9th Cir. 1992)).
         128
               954 F.2d at 565.
         129
               Id.
         130
               Doc. 690 at 7.




                                                            30
other evidence, proved that Tomasic and Treadway breached attorney-client privilege by

listening to audio recordings.131 Further, the Court does not dictate which government officials

should conduct the review, only that those officials should be neutral. Thus, the Court’s

directives in the Final Production Order are authorized and not in violation of the separation of

powers doctrine and the Court declines to reconsider its order on these grounds.

       Nevertheless, it is now apparent to the Court that the government had no intention of

complying with the Court’s Final Production Order, despite asking the Court to keep the record

open at the conclusion of the November 16 hearing. At the end of that hearing, after testimony

by USAO representatives verified that an effective litigation hold had not been put in place until

May 2017, the Court engaged in a colloquy with AUSA Clymer about outstanding production

issues, specifically, whether the agreed-upon search terms had been applied to the “ProofPoint”

of AUSAs other than Tomasic or other repositories of those AUSAs as the SDT contemplated.132

Clymer confirmed that individual AUSAs were tasked with looking through their own

documents, that not all of the documents responsive to the SDT were produced, but that the

USAO “bent over backwards to try to be overly inclusive.”133 Clymer then suggested a meeting

with the Special Master to try to work out a resolution, narrow the request, and get something

that was satisfactory to both the Special Master and the Court.134

       The Court proceeded to list numerous problems with the way production happened over

the course of two years, which it intended to address in a written order: (1) individuals that have

been alleged to engage in wrongdoing are the ones doing the culling of their own documents



       131
             Id.
       132
             Doc. 693 at 2790–91.
       133
             Id. at 2793–94.
       134
             Id. at 2794.




                                                31
instead of a neutral reviewer; (2) the year-long process of developing agreed search terms with

the intent that they be applied across all repositories had not happened; (3) the individuals whose

repositories are being searched should not control who is searching them; and (4) while

acknowledging the government is entitled to do a privilege/Touhy, national security, and Privacy

Act review, the Court and the parties are entitled to a privilege/production log.135 The Court

advised Clymer that he was free to talk to the Special Master and the FPD to try to resolve these

things but that meanwhile, it intended to address its concerns in a written order as these

production matters should have been completed two years ago.136 The Court further noted that

Clymer’s argument that such production, particularly a privilege log, would be too much work

and too time consuming fell on deaf ears, as this matter has been going on for two years and had

resulted in a “document dump” shortly before and continuing throughout the two-week hearing

in October 2018.137

       FPD Brannon then informed the Court that the government’s production was not only a

document dump, it was incomplete, as evidenced by the testimony earlier in the hearing

regarding the delayed litigation hold.138 Brannon expressed that

                   [B]ased on [the Government’s] conduct so far and the time it’s
                   taken, I have no confidence that production is ever going to be
                   complete or it’s ever going to be reliable. They’re relying on their
                   own people to produce this and not checking or auditing in any
                   way? I mean, every day that the government has delayed, they win
                   and my clients lose. I—you know, they come in and complain
                   about it’s so much work. You know, DOJ is willing to come in and
                   send Mr. Clymer and to blow up our deal and to put resources
                   towards obstructing this and then delaying on the recusal, but
                   they’re not willing to send people in to do this review and help

       135
             Id. at 2794–98.
       136
             Id. at 2798.
       137
             Id. at 2798–99.
       138
             Id. at 2799–30.




                                                   32
                   fulfill the Court’s order? I mean, where is—where are those
                   resources? How do they answer for that lack of commitment? . . .
                   [T]his has been going on so long. And DOJ has interfered, they’ve
                   been involved in this and known about this since October of 2016.
                   Where are they coming in and fulfilling their obligations to this
                   Court?

                   We’ve heard today that they believe federal regulations trump
                   court orders. I think that’s all we need to know. This is never
                   going to be done, it’s never going to be completed, and it’s
                   certainly way past being timely.

                   I think it should be stopped and the Court should just draw adverse
                   inferences at this point from what they haven’t produced, . . . find
                   that based on their conduct and what they haven’t produced that
                   they have reviewed attorney-client communications in every case
                   we’ve identified, and that they’ve relied on it . . . to their
                   advantage. Because that’s where we are going right now.

                   . . . [T]he things that have been described are going to take another
                   six months and we’re still going to be struggling with this. This is
                   enough. This really is enough. They’ve been given chances.
                   Deadlines mean nothing to them.

                   They’re still in possession of attorney-client communications that
                   they haven’t turned over, and they know it and they’ve identified
                   them and we’ve identified them. They still have them. They
                   haven’t sequestered them. They haven’t produced them to the
                   Court. They’re still available to people in their office. Two years
                   later. I—this is enough.139

       In response, AUSA Clymer informed the Court that it remains the position of the DOJ

that there is no legal basis for the disclosures that have been ordered in this case, and that the

disclosures made in response to the SDT were made voluntarily by the government.140 When the

Court reminded Clymer that the Tenth Circuit authorized Phase III of the investigation, which

means it authorized this Court through the Special Master to obtain these documents, Clymer

pushed back, arguing there is nothing in the Tenth Circuit decision that states the government has


       139
             Id. at 2800–2802.
       140
             Id. at 2802.




                                                    33
an obligation to turn over these materials.141 When asked by the Court if he wanted to close the

record on that note—that the government was not going to turn over anything—Clymer repeated

his request to speak to the Special Master to try to work out an accommodation.142 After the

Court reminded him that he would also need to work out an agreement to the FPD’s satisfaction,

Clymer stated he was willing to talk to all parties.143

       The Court invited the parties to continue to try to resolve the production issues, but

explained that it would proceed to issue an order to avoid further delay.144 The Court denied

AUSA Clymer’s request for permission to brief the issue about further disclosures prior to the

Court’s issuing any such order, which it characterized as straightforward: it would order

production of a privilege/production/national security log, have neutral people do the searches

across all ProofPoint repositories, and then produce those parts of the repositories that meet the

search terms, along with an appropriate log to litigate, if necessary.145 The Court stated the

government would be free to file a motion to reconsider or appeal, and asked Clymer to consider

the Court’s order before deciding whether he “in good faith should even file such a motion for

reconsideration.”146

       Of course, no resolution of the pending production issues was reached and the

government instead filed the instant motion arguing not only that the Court has no power to order

production of anything, including a privilege/production log, but that the Special Master should

be disqualified and Phase III is invalid. In fact, the government’s last word on the matter, in the


       141
             Id. at 2802–03.
       142
             Id. at 2803.
       143
             Id. at 2804.
       144
             Id. at 2805–06.
       145
             Id. at 2806.
       146
             Id. at 2809–09.




                                                  34
conclusion of its reply brief, requests the Court modify the deadlines set out in its final

production to run from the date on which the Court rules on the pending motion for

reconsideration; and further, the government advises the Court that the DOJ “likely will

respectfully decline to comply with the production order if it remains in place as presently

drafted.”147

         The FPD’s prediction has come to fruition. As the 60-day production deadline passes, it

is clear that, despite giving it a fair chance to comply, compelling any further production from

the government is an exercise in futility. Accordingly, in light of the protracted history of these

proceedings, and in order to avoid further delay and waste of judicial resources, the Court will

reconsider and modify its final production and briefing order on this ground.148 Rather than

compel further production at this time, the Court will prepare to close the record.149 Further

remedies, if any, associated with the government’s failure to cooperate with Phase III are under

advisement and will be addressed in the Court’s order on the pending motions before it. The

preservation order shall stand.150

         In so ruling, however, the Court does not suggest the government will never have to

produce these documents and information. Indeed, AUSA Clymer has argued in at least three

briefs filed in these proceedings that the “appropriate mechanism” for investigation of any Sixth

Amendment violations is 28 U.S.C. § 2255, even though some defendants have sought relief for




         147
               Doc. 708 at 20–21.
         148
            See Been v. O.K. Indus., Inc., 495 F.3d 1217, 1224–25 (10th Cir. 2007) (explaining “law of the case”
doctrine is discretionary, and district courts remain free to reconsider their earlier interlocutory rulings made before
the entry of judgment).
         149
               Doc. 690 at 9–10, directives (2) through (7).
        150
            Id. at 9, directive (1). The Government indicates that it has complied with directive (1) of the order.
Doc. 697 at 37 n.18.




                                                               35
Sixth Amendment violations in pending criminal cases.151 The Court will leave the production

matter for another day, as there are currently sixty-six pending § 2255 motions that raise

potential Sixth Amendment violations, where there can be no dispute that both the Federal Rules

of Evidence and Rules of Civil Procedure apply.152

        The Court will also modify the Final Production Order to permit the FPD and Special

Master to move for admission of any additional exhibits identified through the government’s

rolling production pursuant to the SDT before and during the October 2018 hearing. As there is

no longer need for review and production of additional exhibits identified through the Final

Production Order, the Court will accelerate the submission of proposed findings of fact and

conclusions of law.153

        B. Indirect Challenges

        Next, the Court addresses the indirect challenges to the Final Production Order,

ultimately seeking termination of Phase III and thus vacation of the order. The government

argues that (1) the Phase III investigation must be terminated as a violation of the separation of

powers doctrine; and (2) the Special Master must be disqualified, Phase III must be terminated,

and the Final Production Order vacated because his impartiality in this proceeding may




        151
              Doc. 554 at 7; Doc. 697 at 41–42; Doc. 336 at 18.
        152
            The FPD has advised there is the potential for more than 100 additional 2255 petitions involving audio
recordings. See, e.g., United States v. Phommaseng, No. 15-20020-JAR-5, Supp. to Def.’s Mot. to Vacate Pursuant
to 28 U.S.C. § 2255, Doc. 583 (D. Kan. Jan. 17, 2019) (stating that FPD’ investigations have revealed at least
seventy-six recorded attorney-client phone calls between Petitioner and his counsel were accessed and obtained by
the government during the course of his prosecution; at least thirteen of those attorney-client calls exceeded two
minutes in duration; there are at least two documented production requests for Petitioner’s phone calls made by the
government; and the government had been in possession of Petitioner’s recorded CCA phone calls and surrendered
those to the Court in the Black proceedings).
        153
           Because the Court modifies the production portion of its order, the government’s argument seeking
vacation of the order as unnecessary and overly burdensome is moot for purposes of this order on reconsideration.
However, the issues raised in the government’s argument are very much alive with respect to the FPD’s pending
motion for order to show cause and other related motions, which the Court has taken under advisement.




                                                          36
reasonably be questioned. Reconsideration of the order on these broad grounds is misplaced,

however, as such relief has either previously been sought and denied or is unrelated to the merits

of the production order itself. The government maintains that even if this Court finds

reconsideration on these grounds is not appropriate, however, the government can raise these

issues in one or more “stand-alone” motions.154 Although the Court has modified in part its

Final Production Order, it proceeds to consider the government’s serious constitutional and

disqualification concerns insofar as they seek additional relief.

        1. Cobell v. Norton

        In both claims seeking termination of Phase III, the government attempts to analogize this

case to Cobell v. Norton, which arose from a lawsuit in which the Secretary of the Interior and

other federal officials had been found liable for a breach of fiduciary duties in connection with

their management of trust accounts for the benefit of Native Americans.155 The case actually

involved two Special Masters: (1) Balaran, who was appointed to serve as a Special Master

pursuant to Fed. R. Civ. P. 53, with the consent of the parties, to oversee the discovery process in

the case;156 and (2) Kieffer, who was originally appointed to serve as “Court Monitor,” with the

charge to “monitor and review all of the Interior defendants’ trust reform activities and file

written reports with the Court.”157 The Department of Interior consented to Kieffer’s initial

appointment, which was based on the district court’s “inherent powers,” not pursuant to Fed. R.




        154
              Doc. 708 at 5.
        155
              334 F.3d 1128, 1133 (D.C. Cir. 2003).
        156
            In re Brooks, 383 F.3d 1036, 1039, 1044 (D.C. Cir. 2004) (subsequent mandamus action seeking recusal
of Special Master Balaran from contempt proceedings under 28 U.S.C. § 455(b)(1), which requires recusal for actual
bias or prejudice concerning a party).
        157
              Cobell, 334 F.3d at 1134.




                                                       37
Civ. P. 53.158 Kieffer’s appointment as Court Monitor was extended a second year over the

objection of the government defendants.159 With authorization from the district court, the Court

Monitor attended a meeting with Department of Interior officials, where he discussed his

“concerns about the way they were doing their jobs—concerns that he was subsequently to report

to the district court.”160 The Court Monitor proceeded to issue multiple reports that were

“unflattering” to the Department of Interior, and which prompted the district court to order

Interior officials to show cause why they should not be held in civil contempt.161 After a lengthy

bench trial, the district court held the Department of Interior officials in civil contempt of court,

denied defendants’ motion to revoke Kieffer’s appointment as Court Monitor, and issued an

Order sua sponte elevating Kieffer to serve as “Special Master-Monitor” pursuant to Rule 53.162

The district court found that the Court Monitor’s participation in the meeting with the

Department of Interior officials was not inappropriate or beyond his authority because it was at

the Secretary of the Interior’s request and in conformance with the orders of the court.163

       On appeal, the Cobell court first took issue with the district court’s reappointment of

Kieffer as Court Monitor.164 The court rejected the notion that a federal district court has

“inherent authority” to appoint a monitor, “at least not a monitor invested with “wide-ranging

extrajudicial duties,” over the government’s objection that the appointment violated the




       158
             Id. at 1134, 1140.
       159
             Id. at 1135.
       160
             Id.
       161
             Id.
       162
             Id. at 1135–36.
       163
             Id. at 1136.
       164
             Id. at 1142.




                                                  38
separation of powers.165 The court stressed that its holding “is a narrow one, tethered to the

particular facts” of the case.166 The court noted that as Court Monitor, Kieffer was authorized to

engage in ex parte communications and required the Department of Interior to facilitate and

assist the Monitor and provide him with access to offices or employees to gather information.167

The court concluded that the Monitor “acted as an internal investigator, not unlike a

departmental Inspector General, except that he reported not to the Secretary but to the district

court.”168 The court explained, “[t]he Monitor’s portfolio was truly extraordinary; instead of

resolving disputes brought to him by the parties, he became something like a party himself. The

Monitor was charged with an investigative, quasi-inquisitorial, quasi-prosecutorial role that is

unknown to our adversarial legal system.”169 The court compared Kieffer’s duties as Court

Monitor to a special master appointed in another case, where the special master was specifically

directed not to intervene in the administrative management of the defendant state department of

corrections or to direct the defendants or any of their management to take or refrain from taking

any specific action to achieve compliance with a remedial court order requiring structural reform

of a state institution.170 By contrast, Kieffer was and was ordered “to monitor and review all of

the . . . Defendants’ trust reform activities,” including Defendants’ progress and “any other

matter Mr. Kieffer deems pertinent to trust reform.”171 The court concluded that “[i]n this case,

the district court’s appointment of the Monitor entailed a license to intrude into the internal


         165
               Id. at 1141–42.
         166
               Id. at 1141.
         167
               Id.
         168
               Id.
         169
               Id. at 1142.
         170
            Id. at 1142–43 (citing Ruiz v. Estelle, 679 F.2d 1115, 1161–65 (5th Cir.), amended in part, reh’g denied
in part on other grounds, 688 F.2d 266 (5th Cir. 1982)).
         171
               Id. at 1143.




                                                         39
affairs of the Department, which simply is not permissible under our adversarial system of

justice and our constitutional system of separated powers.”172

       The court next addressed Kieffer’s appointment as Special Master-Monitor.173 Applying

the standard set forth in 28 U.S.C. § 455(a), the court concluded that the district court had

committed clear error by not disqualifying Kieffer as Court Monitor and instead appointing him

Special Master-Monitor, explaining:

                   The district court’s account of these events demonstrates that
                   Kieffer had a settled opinion about what the Department should
                   and should not do on remand to comply with the order of the
                   district court, which opinion he developed in his extrajudicial role
                   as Court Monitor with access to the internal deliberations of the
                   Department regarding the lawsuit. The district court’s account also
                   demonstrates that Kieffer’s opinion was based in part upon ex
                   parte communications received in his extrajudicial capacity as
                   Monitor. These facts so clearly cast a shadow over Kieffer’s
                   impartiality that the district court abused its discretion in
                   appointing Kieffer to be Special Master (in addition to Monitor).174

The court stressed that “the district court appointed Kieffer to a judicial role in a case in which he

had significant prior knowledge obtained in his role as a Court Monitor, on the basis of which he

had formed and expressed opinions of continuing relevance to the litigation.”175 The court

explained that, similar to a newly appointed judge who may not hear a case in which he

previously played any role, “Kieffer’s experience as Court Monitor disqualified him from later

assuming a judicial role in this case.”176




       172
             Id.
       173
             Id.
       174
             Id. at 1144.
       175
             Id.
       176
             Id. at 1144-45.




                                                   40
       Two years later, the new Secretary of the Interior sought disqualification of Special

Master Balaran and suppression of reports he filed with the district court involving Interior’s

management of the Indian trust accounts.177 In In re Kempthorne, the Department of Interior

hired an information technology firm to help with the Indian trust accounts.178 That firm

eventually accused the Department of fraud in the midst of a contract dispute.179 Aware of the

dispute, Balaran hired Smith, an executive vice president of the firm, to assist him with

monitoring the Department accounting.180 Balaran then issued an interim report to the district

court accusing the Department of misconduct that attached exhibits identified and produced by

Smith.181 When the Department learned Balaran had hired Smith, it moved to disqualify Balaran

from further participation in the case pursuant to §§ 455(a) and (b)(1).182 The court found that

Balaran’s impartiality was placed into question when he hired Smith because the company Smith

worked for stood to gain financially from a finding of misconduct.183 The court also found

Balaran’s employment of Smith raised the specter of “selection bias, which necessitates

disqualification under § 455.”184 Although Balaran resigned as Special Master before the court

issued its decision, it held that suppression of Balaran’s reports submitted to the court after he

hired Smith was an appropriate remedy.185 The court explained that “Balaran’s reliance on

Smith in choosing which documents to consider . . . would lead ‘one fully apprised of the


       177
             In re Kempthorne, 449 F.3d 1265, 1266 (D.C. Cir. 2006).
       178
             Id. at 1267.
       179
             Id.
       180
             Id.
       181
             Id. at 1267, 1270.
       182
             Id. at 1268.
       183
             Id. at 1270.
       184
             Id. (citing In re Brooks, 383 F.3d 1036, 1046 (D.C. Cir. 2004)).
       185
             Id. at 1271–72.




                                                          41
surrounding circumstances,’ to conclude Balaran’s interim report was likely affected by selection

bias.”186 “Smith obviously was not a disinterested source, and his input was received ex parte

and therefore untested by the adversary process.”187

        2. Separation of Powers

        The government argues that reconsideration of the Final Production Order is necessary

because it would be “manifestly unjust to persist in violations of the separation of powers

doctrine.”188 In its December 2017 motion to terminate Phase III, the government argued that

the Phase III investigation constitutes “a judicial investigation into the operations and decision-

making of a co-equal branch of government,” in violation of the separation of powers doctrine.189

This Court rejected the government’s characterization of Phase III, instead holding that it is a

limited investigation grounded in the Fed. R. Crim. P. 41 motions alleging that the conduct of the

USAO in obtaining and disseminating recorded attorney-client communications violated those

defendants’ Sixth Amendment attorney-client privilege.190

        The government challenged the Court’s decision with a petition for writ of mandamus

seeking an order from the Tenth Circuit Court of Appeals terminating Phase III of the Special

Master investigation as well as quashing and restricting use of subpoenas.191 The separation of

powers argument was central to the government’s petition for writ, the same argument made now

seeking reconsideration of the Final Production Order.192 As previously discussed, the Tenth


        186
              Id. at 1271 (quoting Cobell, 334 F.3d at 1143).
        187
              Id.
        188
              Doc. 708 at 2.
        189
              Doc. 361 at 3.
        190
              Doc. 372 at 14.
        191
              Doc. 382.
       192
           No. 18-3007 Pet. for Mandamus at 21–22; Pet’r’s Reply at 11–17 (10th Cir.) (citing United States v.
Dominguez-Villa, 954 F.2d 562, 565 (9th Cir. 1992); In re United States, 503 F.3d 638 (7th Cir. 2007)).




                                                           42
Circuit granted in limited part the petition for writ of mandamus and permitted the Phase III

investigation to proceed.193

       The parties disagree on the effect of the Tenth Circuit’s Order: the FPD contends that the

government argued, and lost, the separation of powers issue; the government vehemently

disagrees, arguing the FPD’s claim is “false” because the Tenth Circuit did not explicitly rule on

the separation of powers issue and that, in any event, the Special Master’s expanded role is no

longer within constitutional limits.

       As to the government’s first argument, “[u]nder the law of the case doctrine, when a

court decides an issue of law, that decision should govern all subsequent stages of the

litigation.”194 “The mandate rule is a corollary to the law of the case [doctrine] requiring trial

court conformity with the appellate court’s terms of remand.”195 “[T]he scope of the mandate on

remand in the Tenth Circuit is carved out by exclusion: unless the district court’s discretion is

specifically cabined, it may exercise discretion on what may be heard.”196 “Therefore we do not

make inquiry into whether the issue presented is antecedent to or arises out of the correction on

appeal.”197 “Instead the district court is to look to the mandate for any limitations on the scope of

the remand and, in the absence of such limitations, exercise its discretion in determining the

appropriate scope.”198 The law of the case doctrine is also commonly applied to prevent an

appellate court from revisiting or reconsidering “matters resolved on a prior appeal.”199



       193
             Doc. 398.
       194
             Dish Network Corp. v. Arrowood Indem. Co., 772 F.3d 856, 864 (10th Cir. 2014) (quotation omitted).
       195
             United States v. West, 646 F.3d 745, 748 (10th Cir. 2011).
       196
             Id. at 749.
       197
             Id.
       198
             Id.
       199
             Id.




                                                          43
However, law of the case principles apply only to decisions on the merits.200 “Because orders

denying a petition for mandamus are most frequently denied as a result of the special limitations

inherent in the writ itself, and not on the merits, such denials are not ordinarily given ‘law of the

case’ effect, and the parties are not precluded from raising an issue in a subsequent appeal.”201

“‘Law of the case’ principles are typically applied only to those mandamus decisions actually

deciding the case on the merits, or to those discrete issues that were actually adjudicated by the

mandamus panel.”202

        Here, the mandamus order granted the government partial relief by limiting the scope of

the Phase III investigation “to matters related to defendants before the court in [Black], and to

other parties in Black who have filed Rule 41(g) motions in that proceeding.”203 This order

“leaves undisturbed” the Phase III order that the investigation be conducted as it pertains to those

parties, including the FPD.204 However, the partial grant of the government’s petition for

mandamus was announced in a short, unpublished order that does not specify the grounds on

which the panel partially granted the petition. Thus, while the partial grant of the mandamus

petition does not necessarily establish law of the case that would bind the Tenth Circuit in a later

appeal, it certainly remains the law of the case in the litigation before this Court that the

investigation was permitted to proceed, over the government’s separation of powers objection as

this Court determined in its order denying termination of Phase III. The Court declines to

exercise its discretion to revisit its prior rulings on this issue.


        200
           Kennedy v. Lubar, 273 F.3d 1293, 1298–99 (10th Cir 2001) (citing Wilmer v. Bd. of Cty. Comm’rs, 69
F.3d 406, 409 (10th Cir.1995)).
        201
              Id. (citing United States v. Dean, 752 F.2d 535, 541 (11th Cir 1985)).
        202
              Id. (citations omitted).
        203
              Doc. 398 at 2.
        204
              Id.




                                                           44
         The government’s second argument merely rehashes another previous claim that the

Court has usurped its power, recasting it to the role of the Special Master. This argument is

unavailing. First, the government mischaracterizes the role of the Special Master. The

government attempts to extrapolate the narrow ruling regarding the Court Monitor in Cobell to

the Special Master in this case, arguing that the Special Master’s role in this case “[i]f

anything, . . . is more expansive, and thus more constitutionally problematic than the special

master in Cobell.”205 But the government’s analysis repeatedly interchanges the title of special

master with that of court monitor, while the relevant Cobell language is specifically addressed to

the concerns with the Court Monitor.206 As Cobell recognized, a court monitor is not the

functional equivalent of a special master.207 “Whereas a monitor’s ‘primary function is to

monitor compliance,’ a master’s role is broader: to ‘report [ ] to the court and, if required, to

make [ ] findings of facts and conclusions of law.”208 “It is well-settled that when a special

master accepts an appointment by the Court, the special master assumes the duties and




         205
               Doc. 697 at 15.
         206
            See Doc. 697 at 13 (“Specifically, Cobell addressed limits on a district court’s power to authorize a
special master to investigate the conduct of the Executive Branch”); id. (“The D.C. Circuit first rejected the notion
that a federal district court has ‘inherent authority’ to appoint over a party’s objection a special master with
expansive powers”); id. (“The Cobell court next addresses whether Fed. R. Civ. P. 53 permitted the appointment of
Kieffer as a special master and concluded based on the extensive role the district court created for him, ‘we think the
present case goes far beyond the practice that has grown up under Rule 53’”); id. at 14 (“Accordingly, Rule 53 could
not serve as a basis for appointment of the special master”); id. at 15 (likening Special Master in this case to an
internal investigator who reports to the district court, “as did the special master in Cobell); id. (“If anything, the
Special Master’s role here is more expansive, and thus more constitutionally problematic, than the special master in
Cobell). All of these cited passages in Cobell discuss appointment of Kieffer as court monitor, not special master.
See Cobell, 334 F.3d at 1141–42.
         207
             Cobell, 334 F.3d at 1144 (comparing “extrajudicial” role of a court monitor with “judicial” role of a
special master).
         208
           United States v. Tennessee, No. 92-2062 D/P, 2010 WL 1212076, at *12–13 (W.D. Tenn. Feb. 16, 2010)
(quoting Cobell v. Norton, 392 F.3d 461, 476 (D.C. Cir. 2004) (quotation omitted) (discussing a “Judicial Monitor”
appointed after Kieffer)).




                                                          45
obligations of a judicial officer.”209 Special masters have “the ability to convene and regulate

hearings, to rule on the admissibility of evidence, to subpoena and swear witnesses, and to hold

non-cooperating witnesses in contempt.”210 And, as discussed further infra, special masters are

subject to the Code of Conduct for United States Judges.211

        The Special Master’s role in this case is not “constitutionally problematic.” Unlike the

Court Monitor in Cobell, the Special Master was neither tasked with “wide-ranging extrajudicial

duties,” nor given a “license to intrude into the internal affairs” of the USAO. Instead, pursuant

to the original appointment order under Rule 53, the Phase III order directed the Special Master

“to investigate the actions and conduct of the government, the USAO attorneys and staff, and the

participating investigative agencies . . . in procuring, obtaining and perhaps using video and

audio recordings of attorney-client meetings and phone calls at CCA.”212 In this quasi-judical

role, the Special Master was authorized to compel record testimony, issue subpoenas duces

tecum, employ staff, and, although he never did, to issue contempt citations. The Special Master

was specifically directed to make determinations; identify information; inspect and copy files;

and report to the Court parties affected by any breaches of privilege, confidence, constitutional

rights, statutory rights, or ethical obligations; and recommend available remedies.213 Therefore,

Mr. Cohen’s role was not problematic when the Court issued the appointment order for Phase III,

or for the four months thereafter when the Special Master sought production from USAO. Nor




        209
           United States v. City of Albuquerque, No. 14-cv-1025 RB-SMV, 2017 WL 5508519, at *3 (D.N.M. Nov.
16, 2017) (quoting Hoffman v. EMI Resorts, Inc., 689 F. Supp. 2d 1361, 1374 (S.D. Fla. 2010) (citation omitted)).
        210
            Id. (quoting Benjamin v. Fraser, 343 F.3d 35, 45 (2d Cir. 2003), overruled on other grounds by Caiozzo
v. Koreman, 581 F.3d 63 (2d Cir. 2009) (citing Fed. R. Civ. P. 53(c)–(d)).
        211
              Fed. R. Civ. P. 53, advisory committee’s note to 2003 amendment.
        212
              Doc. 253 at 5–6.
        213
              Id. at 46–47.




                                                         46
was it problematic when the Special Master issued SDTs or questioned witnesses at the May and

October 2018 evidentiary hearings. And it was not problematic for the Special Master to testify

at the November 16 production hearing, as his testimony was not to address any substantive

issues referred to him in the Phase III appointment order, but to report facts and address claims

regarding outstanding production issues before this Court, facts about which only he had

personal knowledge.214 These facts were central to the issues before the Court at the hearing—

whether the USAO cooperated with the Phase III investigation. If anything, as discussed infra,

the Special Master’s role was diminished after AUSA Clymer was appointed and took the

position that the USAO was not required to produce the documents the Special Master sought in

the Phase III investigation.

         Second, the government continues to mischaracterize the scope of Phase III’s Sixth

Amendment inquiry as investigating the internal affairs and decision-making of the Executive

Branch. This Court previously declined to terminate Phase III on nearly identical grounds,

stressing that Phase III is “a limited investigation grounded in the Rule 41 motions at issue in this

case” where the FPD argued that “the conduct of the USAO in obtaining and disseminating

recorded attorney-client communications violated its clients’ Sixth Amendment attorney-client

privilege.”215 The Court further found that evidence existed that the government purposely

obtained and used attorney-client communications related to criminal defendants in this and




         214
             The government does not cite, nor did the Court find, case law holding a Special Master is not permitted
to testify under similar circumstances. See., e.g., Hatten-Gonzales v. Earnest, No. 88-0385 KG/CG, 2018 WL
1665643, at *10 (D.N.M. Apr. 5, 2018) (special master testified at hearing on objections to his Report and
Recommendation regarding compliance with Consent Decree, court orders, and federal law, including propriety of a
receivership); Maggette v. BL Dev. Corp., Nos. 2:07CV181-M-A, 2:07CV182-M-A, 2010 WL 3522798, at *3, 13–
14 (N.D. Miss. Sept. 2, 2010) (special master testified at sanctions hearing after reports made findings of defendant
misconduct and that defendant “stonewalled” discovery).
         215
               Doc. 372 at 14.




                                                         47
other cases.216 Indeed, the October 2018 evidentiary hearing revealed that yet another AUSA,

Ms. Treadway, had purposely engaged in such conduct.217 Thus, the Phase III investigation,

which continues to be limited to the questions of whether the government intentionally viewed or

listened to attorney-client communications, is not a means to supervise the internal operations of

the USAO, but remains “both proper and necessary to the resolution of the underlying Rule 41

motions in this case.”218 And, as acknowledged by the Court in its previous orders as well as the

Final Production Order, the government is entitled to assert any statutory and legal protections it

has that certain inquiries will intrude into the “operations and decision-making” of the USAO.219

In fact, the government did just that by asserting the Touhy privilege throughout the May 2018

hearing.220

         The Cobell Court Monitor’s uncabined, extrajudicial monitoring and review of the

Department of Interior’s internal accounting practices is easily distinguishable from the Special

Master’s quasi-judicial investigation in this case, which is limited to specific questions of

whether the USAO intruded into a defendant’s Constitutional rights by intentionally viewing or

listening to attorney-client communications. As the FPD argued in opposition to the petition for

mandamus, this Sixth Amendment inquiry is not only authorized, it is required, and will promote

separation-of-powers interests by acting as a check against government abuse.221 Because the




         216
               Id.
         217
               Doc. 652 at 80–122.
         218
               Doc. 372 at 14–15.
         219
               Id. at 15; Doc. 690 at 10.
         220
               Mot. Hr’g Tr. at 178–258, May 15, 2018, Doc. 482 (AUSA Scott Rask); 261–304 (SAUSA Tomasic).
         221
           See Shillinger v. Haworth, 70 F.3d 1132, 1137, 1144 (10th Cir. 1995), reh. den. (10th Cir. 1996)
(addressing appropriateness of factfinding procedures in the face of intrusions into attorney-client communications);
United States v. Singleton, 52 F. App’x 456, 459–60 (10th Cir. 2002).




                                                         48
government’s reliance on that decision is inapt, reconsideration of the Court’s refusal to

terminate Phase III is unwarranted.

       3. Disqualification of Special Master

       The government next argues that reconsideration is needed to correct clear error and

manifest injustice because the Court must disqualify the Special Master, terminate the Phase III

investigation, and vacate the production and briefing order. The government again primarily

relies on Cobell in support of its claim that it would be “clear error” for this Court to continue to

use an ethically-disqualified special master. The government contends that when the “similarly

situated” district court in Cobell rejected analogous government claims concerning the

disqualification of a special master under 28 U.S.C. § 455 and separation of powers concerns, the

Court of Appeals for the District of Columbia agreed that the district court had committed “clear

error,” the standard that warrants reconsideration in this case.222 As discussed above, the focus

of the Cobell decision upon which the government relies in this case involved the appointment of

Kieffer as Court Monitor, not as Special Master.223 The “clear error” language that the

government cites in favor of reconsideration in this case was made in the context of the district

court’s reappointment of Kieffer as Court Monitor over the government’s objection to the scope

of his powers,224 and is distinguishable from the issues the government raises on reconsideration

here. Moreover, to the extent the government is relying upon the Special Master’s conversations

with USAO top management at the outset and early stages of his investigation in 2016, this does

not constitute “newly discovered evidence.” Both Beall and Barnett were aware of these




       222
             Doc. 708 at 4.
       223
             334 F.3d at 1140.
       224
             Id.




                                                 49
conversations at that time—they were not newly discovered during the October hearing.

Reconsideration of the Final Production Order on these grounds is unwarranted.

           Although not a proper ground for reconsideration of the Final Production Order, the

Court will consider the government’s serious claim that the Special Master must be disqualified

as a stand-alone motion. The government argues that the Special Master’s impartiality may be

questioned in this case because he learned unfavorable facts about the USAO and expressed

disqualifying opinions about those facts in his conversations with Beall and Barnett at the outset

of his investigation, requiring termination of Phase III and suppression of the results of his

investigation. The FPD argues that the Court should exercise its discretion to declare the

government’s claim waived; alternatively, it argues there is no substantive basis to disqualify the

Special Master or to suppress his work product.

           a. Standard for Recusal

           28 U.S.C. § 455(a) states that a judge “shall disqualify himself in any proceeding in

which his impartiality might reasonably be questioned.” “The goal of section 455(a) is to avoid

even the appearance of partiality. If it would appear to a reasonable person that a judge has

knowledge of facts that would give him an interest in the litigation then an appearance of

partiality is created even though no actual partiality exists. . . .”225 “This requirement is intended

‘to promote confidence in the judiciary by avoiding even the appearance of impropriety

whenever possible.’”226 “The test in this circuit is ‘whether a reasonable person, knowing all the

relevant facts, would harbor doubts about the judge’s impartiality.’”227 “The standard is purely


           225
           Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1995) (quoting Liljeberg v. Health Servs. Acquisition Corp.,
486 U.S. 847, 860 (1988); see United States v. Cooley, 1 F.3d 985, 992 (10th Cir. 1993).
           226
                 Mathis v. Huff & Puff Trucking, Inc., 787 F.3d 1297, 1310 (10th Cir. 2015) (quoting Liljeberg, 486 U.S.
at 865).
           227
                 Cooley, 1 F.3d at 992 (quoting United States v. Burger, 964 F.2d 1065, 1070 (10th Cir. 1992).




                                                              50
objective. The inquiry is limited to outward manifestations and reasonable inferences drawn

therefrom.”228 “In conducting this review, we must ask how these facts would appear to a well-

informed, thoughtful and objective observer,” who is “an average member of the public,” not a

“hypersensitive, cynical, and suspicious person.”229 Section 455(a) has been extended to apply

to Special Masters.230

        Courts begin by asking “whether a reasonable factual basis exists for questioning the

judge’s impartiality,”231 mindful that “cases within § 455(a) are extremely fact driven ‘and must

be judged on [their] unique facts and circumstances more than by comparison to situations

considered in prior jurisprudence.’”232 However, “factual allegations do not have to be taken as

true,” and “[t]here is as much obligation for a judge not to recuse when there is no occasion . . .

to do so as there is . . . to [recuse] when there is. A judge should not recuse . . . on unsupported,

irrational, or highly tenuous speculation.”233 The Tenth Circuit has also cautioned that “section

455(a) must not be so broadly construed that it becomes, in effect, presumptive, so that recusal is

mandated upon the merest unsubstantiated suggestion of personal bias or prejudice.”234

Although recusal cases must be judged on their “unique facts,” the Tenth Circuit has identified a




        228
              Id.
        229
              Mathis, 787 F.3d at 1310 (quoting Sensley v. Albritton, 385 F.3d 591, 599 (5th Cir. 2004)).
        230
            See E.E.O.C. v. U.S. Steel Corp., No. 10-1284, 2012 WL 1150799, at *9 (W.D. Pa. Apr. 5, 2012)
(collecting cases).
        231
              Nichols, 71 F.3d at 351 (quoting Cooley, 1 F.3d at 993).
        232
           Id. (quoting United States v. Jordan, 49 F.3d 152, 157 (5th Cir. 1995)); accord Bryce v. Episcopal
Church in the Diocese of Col., 289 F.3d 648, 659 (10th Cir. 2002).
        233
           In re Am. Ready Mix, Inc., 14 F.3d 1497, 1501 (10th Cir. 1994) (quoting Himman v. Rogers, 831 F.2d
937, 938 (10th Cir. 1987)).
        234
              Cooley, 1 F.3d at 993 (quoting Franks v. Nimmo, 796 F.2d 1230, 1234 (10th Cir. 1986)).




                                                           51
nonexhaustive list of various matters not ordinarily sufficient to require § 455(a) recusal,

including rumor, speculation, and suspicion.235

         In Liteky v. United States, the Supreme Court stated that § 455(a) is “subject to an

‘extrajudicial source factor,’ which at its base asserts that alleged bias or prejudice ‘must stem

from an extrajudicial source [or a source outside the judicial proceeding at hand] and result in an

opinion on the merits on some basis other than what the judge learned from his participation in

the case.’”236 A disqualifying appearance of bias or prejudice under § 455(a) can be based on

information the judge acquires in the litigation, but only if “it is so extreme as to display clear

inability to render fair judgment.”237 The Supreme Court has explained that when no

extrajudicial source is relied upon as a ground for recusal, “opinions formed by the judge on the

basis of facts introduced or events occurring in the course of the current proceedings, or of prior

proceedings, do not constitute a bias or impartiality motion unless they display a deep-seated

favoritism or antagonism that would make fair judgment impossible.”238 Thus, a party does not

establish bias or partiality by merely invoking “judicial remarks during the course of a trial that

are critical or disapproving of, or even hostile to, counsel the parties, or their cases.”239

         b. Waiver

         The FPD argues that the USAO has treated its recusal claim as a sword, not a shield by

willfully engaging in what it now claims are inappropriate conversations with the Special Master



         235
               Id. (citing Franks, 796 F.2d at 1234).
         236
            In re Bennett, 283 B.R. 308, 322 (B.A.P. 10th Cir. 2002) (quoting Liteky v. United States, 510 U.S. 540,
545 & n.1, 555 (1994); accord Nichols v. Alley, 71 F.3d 347, 351 (10th Cir. 1994); see United States v. Page, 828
F.2d 1476, 1481 (10th Cir. 1987) (quoting United States v. Grinnel Corp., 384 U.S. 563, 583 (1966)); United States
v. Wittig, No. 03-40142-JAR, 2005 WL 758606, at *13 (D. Kan. Apr. 4, 2005).
         237
               Liteky, 510 U.S. at 551.
         238
               Id..
         239
               Id.




                                                         52
and then keeping a two-year old recusal claim in its “back pocket for use in desperate times.”240

The FPD urges the Court to exercise its discretion to declare the government’s recusal claim

unforgivably untimely and thus waived.

         The government contends the FPD’s argument is undermined by the Tenth Circuit

decision in United States v. Wells.241 In that case, defendant argued for a new trial on the

grounds that the judge should have recused from participation in the trial sua sponte because a

reasonable observer would have questioned his impartiality.242 The government argued that

defendant’s recusal-based argument for a new trial was waived because it was not raised in post-

trial motions for new trial or acquittal.243 The court did not reach the waiver issue because it

concluded that defendant’s recusal-based argument for a new trial failed on the merits.244 The

court suggested that some recusal-based claims should be heard on their merits on appeal even if

procedurally waived, given that such arguments “uniquely implicate the integrity of the justice

system,”245 but that it is within the court’s discretion to bypass the waiver issue and reach the

merits of the party’s recusal-based argument on appeal.246 This case can be distinguished from

Wells because the issue is not whether the government’s recusal-based argument may be

procedurally waived on appeal, but rather, whether the recusal-based argument may be

affirmatively waived or is untimely as a matter of law.247 Thus, while informative, Wells does


         240
               Doc. 700 at 9.
         241
               873 F.3d 1241 (10th Cir. 2017).
         242
               Id. at 1249.
         243
               Id. at 1250.
         244
               Id.
         245
               Id.
         246
               Id.
         247
            See, e.g., Havens v. Colo. Dep’t of Corr., 897 F.2d 1250, 1259–60 (10th Cir. 2018) (“We ordinarily
deem arguments that litigants fail to present before the district court but then subsequently urge on appeal to be
forfeited.”) (collecting cases).




                                                          53
not foreclose this Court from considering on the merits the FPD’s argument that the government

waived its recusal claim as a matter of law.

         The government further argues that it is not asserting a claim or right that it can forfeit or

waive, but instead is merely calling the Court’s attention to facts that raise concerns under

§ 455(a), which obligates a judge to recuse himself when his impartiality might reasonably be

questioned. The government argues that this Court is thus duty-bound to enforce § 455(a)

without regard to whether or when a party requests disqualification. “Although a literal reading

of § 455 places the duty to recognize the conflict on the judge,” courts have concluded that

parties seeking disqualification under § 455(a) must do so in a timely manner.248 And, while the

government is correct that § 455(a) is self-enforcing, courts have recognized the potential for

parties to use disqualification motions as an abusive litigation tactic.249 To minimize the

potential for abuse, the Eleventh Circuit has held that a movant waives its chance to challenge a

special master if it fails to raise the issue at the first available opportunity.250 As that court

explained, “[t]he recusal provision was intended to be a shield, not a sword. An issue involving

recusal cannot be used as an insurance policy to be cashed in if a party’s assessment of his

litigation risks turns out to be off and a loss occurs.”251




         248
            In re Kensington Intern. Ltd., 368 F.3d 289, 312 (3d Cir.2004); Summers v. Singletary, 119 F.3d 917,
921 (11th Cir. 1997); In re IBM Corp., 45 F.3d 641, 643 (2d Cir. 1995); Bivens Gardens Office Bldg., Inc. v. Barnett
Banks of Fla., Inc., 140 F.3d 898, 914 (11th Cir. 1998) (citing United States v. Slay, 714 F.2d 1093, 1094 (11th Cir.
1983)); In re Apex Oil Co., 981 F.2d 302, 304 (8th Cir. 1992).
         249
            See United States v. Cooley, 1 F.3d 985, 993 (10th Cir. 1993); Sensley v. Albritton, 385 F.3d 591, 598
(5th Cir. 2004).
         250
               Bivens Gardens Office Bldg., Inc. v. Barnett Banks of Fla., Inc., 140 F.3d 898, 914 (11th Cir. 1998).
         251
            Id. at 913; accord In re: Deepwater Horizon, 824 F.3d 571 (5th Cir. 2016) (citing Phillips v. Amoco Oil
Co., 799 F.2d 1464, 1472 (11th Cir. 1986) (“Counsel, knowing the facts claimed to support a § 455(a) recusal for
appearance of impartiality, may not lie in wait, raising the recusal only after learning the court’s rulings on the
merits.”)).




                                                            54
        Here, the government knew about the conversations between the Special Master and

Beall and Barnett, the Acting United States Attorney and his Criminal Chief, nearly two years

before moving for recusal. The government’s argument that its motion to disqualify was

prompted by the Special Master’s testimony at the November 16, 2018 hearing is

disingenuous—Beall and Barnett were each a party to the conversations in question. The

government was well aware of the details of the conversation, specifically that the Special

Master relayed information to Barnett about the perception of the defense community; in fact,

those details were memorialized in the December 10, 2016 email from Barnett to Beall, as

produced by the USAO.252

        Moreover, the Special Master was transparent about ex parte contact with attorneys

during Phases I and II: in his March 16, 2017 Status Report, the Special Master reported that in

the course of pursuing the Court’s directives in the Phase I and II investigation, he met and spoke

with many attorneys, and attributed the defense bar’s “ardent” response to the widespread

undergrowth of mistrust between the USAO and defense counsel.253 If the government believed

the conversations with the USAO management or the defense bar evidenced that the Special

Master had formed and expressed opinions adverse to the USAO and some of its employees, or

otherwise engaged in extrajudicial conduct, the government could have raised the issue at that

time.

        Clearly, the facts giving rise to any alleged appearance of impropriety were known by at

least Beall and Barnett long before the Special Master was appointed to the Phase III

investigation. But the Special Master continued his investigation for nearly two years without



        252
              Oct. 2018 Hr’g Ex. 1166.
        253
              Doc. 214 at 26.




                                                55
question. When the government eventually moved to terminate Phase III in December 2017, it

did not seek recusal.254 Instead, the government waited to raise a recusal allegation until after the

Special Master’s rebuttal testimony contradicted Beall, Barnett, and Metzger, and the Court

issued the Final Production Order—an order that addressed outstanding issues with respect to the

government’s production of documents, and which the government apparently considers adverse.

The Court views the government’s eleventh-hour challenge as the sort of abusive litigation tactic

the Eleventh Circuit has described as constituting waiver. Accordingly, the Court concludes the

government’s motion is untimely and it has waived the issue of disqualification.

       c. Merits

       Even if timely, however, a reasonable person, fully informed of all the facts, could not

doubt the Special Master’s impartiality under either the extrajudicial source factor or the

pervasive-bias exception. The government argues that before the Special Master had authority to

delve into the affairs of the USAO or its employees, he had decided that there were problems

with the USAO that required remedial action, and “was plotting to end the careers of three

USAO attorneys” when meeting with Barnett.255 Thus, the government argues, a person aware

of the Special Master’s conversations with Beall and Barnett would reasonably question whether

he could be impartial as to these USAO employees, their testimony as witnesses, or the USAO

generally.

       The government again attempts to analogize this case to Cobell, where the Court of

Appeals for the District of Columbia ultimately held that disqualification of the Special Master

was required.256 The government urges that, like Special Master-Monitor Kieffer, Special


       254
             Doc. 361.
       255
             Doc. 697 at 11.
       256
             334 F.3d 1128, 1143–44 (D.C. Cir. 2003).




                                                        56
Master Cohen’s “extrajudicial conduct” requires his disqualification in this case. The Court

disagrees.

         Extrajudicial conduct encompasses only “personal bias as distinguished from a judicial

one, arising out of the judge’s background and association and not from the judge’s view of the

law.”257 “‘Personal’ bias is prejudice that emanates from some source other than participation in

the proceedings or prior contact with related cases.”258 An “extrajudicial source” means

“something above and beyond judicial rulings or opinions formed in presiding over the case.”259

Unlike the Court Monitor in Cobell, the Special Master was appointed at the outset of this

investigation as a special master—a quasi-judicial role—and was at all times acting under Rule

53. Under Liteky, a judge is not subject to disqualification simply because he properly acquired

knowledge and an opinion during the course of the proceedings at issue.260 Any information the

Special Master has obtained, including information from the hearings that precipitated his

appointment and ex parte communications with both USAO management and defense attorneys,

is not extrajudicial. Likewise, any unfavorable information he received from and about the

USAO, and his opinions about it, are not extrajudicial.

         Nor is there evidence the Special Master was conducting an independent investigation of

the USAO that was outside the scope of the Phase I and II appointment order. This allegation,

characterized as a “a plot to end the careers of AUSAs,” minimizes the information the Special

Master received from AUSA Barnett about personnel and practices of the Kansas City, Kansas

USAO—information that turned out to be accurate. Without more, the government’s assertion is


        257
            Youn v. Track, Inc., 324 F.3d 409, 423 (6th Cir. 2003) (quoting United States v. Grinnell Corp., 384 U.S.
563, 583 (1966)).
         258
               Id. (citations omitted).
         259
               United States v. Bergrin, 682 F.3d 261, 282 (3d Cir. 2012).
         260
               Liteky v. United States, 510 U.S. 540, 551 (1994).




                                                            57
mere speculation or suspicion. The government cites no authority supporting its claim that

because the Special Master’s information-gathering during the early stages of his investigation

may arguably have exceeded the scope of his directive under Phases I and II, it somehow renders

that information extrajudicial.

       Because the Special Master’s comments and opinions were not based on extrajudicial

conduct or sources, a “high threshold” must be met to justify recusal.261 The government does

not suggest that the Special Master’s apparent bias or prejudice, is pervasive or “so extreme as to

display clear inability to render fair judgment.”262 The Special Master’s conversations with and

comments to Beall and Barnett were not made in a vacuum and must be taken in context. Key to

this analysis is not just what the Special Master said, but to whom he said it and when. At the

time of the Special Master’s appointment on October 11, 2016, the FPD had filed two Rule 41(g)

motions detailing allegations of negligence and/or misconduct of the USAO, resulting in three

evidentiary hearings to address these serious issues. The Special Master would have learned this

information, which included allegations about individual AUSAs, as the backdrop and

foundation of his appointment as Master. Barnett testified that she provided the Special Master

with information about the personnel and practices of the Kansas City, Kansas USAO, including

the names of individual AUSAs perceived as problematic. Barnett did not testify this was the

Special Master’s perception regarding certain AUSAs; she testified he gave her information that

was the perception of the defense community. In response, the Special Master said that he could

help get those AUSAs out of the district “if that was what it took to cure the problem,”263 and

that he was willing to help the USAO “take whatever the appropriate action that was to get that


       261
             Id. at 558 (Kennedy, J., concurring).
       262
             Id. at 551.
       263
             Doc. 693 at 2271–74.




                                                     58
fixed,” including retraining.264 The Special Master testified that Barnett quickly disabused him

of the notion that he could help get an AUSA fired.265 The Court finds that no reasonable

person, knowing all the relevant facts, would believe that the Special Master’s comments to

AUSA Barnett and Beall implicates the level of “deep-seated favoritism or antagonism” that

would make recusal proper and would cause no reasonable person to harbor doubts about the

Special Master’s impartiality in this case.266

       d. Relief

       Assuming arguendo a reasonable factual basis exists for questioning the Special Master’s

impartiality, the circumstances of this case do not support the wholesale termination of Phase III

or suppression of work product sought by the government. Disqualification is mandatory for

conduct that calls a judge’s impartiality into question under § 455(a).267 Section 455 does not

prescribe the scope of disqualification. Rather, Congress “delegated to the judiciary the task of

fashioning remedies that will best serve the purpose of” the disqualification statute.268 “At a

minimum, § 455(a) requires prospective disqualification of the offending judge, that is,

disqualification from the judge’s hearing any further proceedings in the case.”269 “There need

not be a draconian remedy for every violation of § 455(a).”270

       The Supreme Court has held that a district judge could be disqualified under § 455(a)

after entering final judgment in a case, even though the judge was not, but should have been,



       264
             Id.
       265
             Id.
       266
             See Liteky v. United States, 510 U.S. 540, 554–55 (1994).
       267
             United States v. Microsoft Corp., 253 F.3d 34, 116 (D.C. Cir. 2001).
       268
             Id. (quoting Liljeberg v. Health Servs. Acquisition Corp., 486 U.S. 847, 862(1988)).
       269
             Id. (citing United States v. Microsoft Corp., 56 F.3d 1448, 1463–65 (D.C. Cir.1995) (per curiam)).
       270
             Liljeberg, 486 U.S. at 862.




                                                          59
aware of the grounds for recusal before final judgment.271 The Court identified three factors

relevant to the question whether vacatur of a judgment is appropriate: (1) the risk of injustice to

the parties in the particular case; (2) the risk that denial of relief will produce injustice in other

cases; and (3) the risk of undermining the public’s confidence in the judicial process.272

Although the Court was discussing § 455(a) in a different context, where the movant sought to

have final judgment vacated, the Court believes the test it propounded applies as well to cases

such as this one, where the allegations of disqualifying conduct came to light when the Special

Master was near the end of his appointment directives and service.

        The government contends the Special Master’s disqualifying opinions create the

appearance of impartiality. It neither alleged nor demonstrated that the Special Master’s

comments rose to the level of actual bias or prejudice. Indeed, the government stresses that it

does not accuse the Special Master of tilting his investigation or omitting or minimizing

information in his reports.273 There is no reason to presume that everything the Special Master

did leading up to his appointment to conduct the Phase III investigation is suspect or that his

apparent lack of impartiality “casts a shadow over Phase III in its entirety.”274

        Citing without explanation In re Kempthorne,275 the government asserts that the Special

Master’s apparent lack of impartiality requires this Court to disregard his work product from the

outset of this investigation and terminate Phase III. As noted, in that case the court ordered

suppression of Special Master Balaran’s reports submitted after he hired and used a disinterested



        271
              Id. at 864.
        272
              Id.
        273
              See Doc. 708 at 12.
        274
              See Doc. 697 at 12.
        275
              449 F.3d 1265, 1271 (D.C. Cir. 2006).




                                                      60
source, as Balaran’s reliance on Smith in preparing the report would lead a person fully apprised

in the circumstances to conclude Balaran’s report was likely affected by selection bias.276

       There are no comparable disqualifying facts here. Unlike Balaran, the government does

not allege, nor do the facts support, that the Special Master’s work product was affected by

selection bias. The challenged comments and opinions of the Special Master were made in

conversations with Beall and Barnett, top management at the USAO and parties in this matter;

indeed, Barnett testified that she provided information to the Special Master about problematic

AUSAs. Those comments and opinions were expressed in October and December 2016, over six

months prior to the Court’s Order directing Phase III, an order that was informed by not only the

Special Master’s initial reports, but by evidentiary hearings before the Court prior to his

appointment.

       Moreover, the Order directing the Phase III investigation instructed the Special Master to

turn his investigation to the government’s conduct regarding violations of detainees’ Sixth

Amendment rights, and anticipated a report and recommendation from the Special Master with

respect to his findings and available remedies.277 But the Phase III investigation never truly

unfolded. Within a few short months of the Phase III order, the government took the position

that it was not legally required to produce the evidence requested by the Special Master and the

FPD filed its motion for order to show cause for failure to cooperate—a motion not heard until

the October 2018 evidentiary hearing.

       Indeed, most of 2018 was devoted to achieving this evidentiary hearing. It was first set

for January, then rescheduled for May, then reconvened in October and November after the DOJ


       276
             Id. at 1271.
       277
             Doc. 253.




                                                 61
refused to approve the parties’ settlement. After the Special Master issued his October 20, 2017

Phase III Status Report outlining the USAO’s alleged non-cooperation upon appointment of

AUSA Clymer,278 the Court did not adopt his determination of non-cooperation, but set a hearing

to discuss the Special Master’s findings concerning the government’s failure to comply with the

Phase III investigation.279 The FPD then filed a Motion for Order to Show Cause why the

government should not be held in contempt for failure to cooperate with the Special Master.280

At that point, the Special Master issued his last report in advance of the Court’s evidentiary

hearing on the government’s purported non-cooperation, ordering AUSA Clymer to produce

documents and materials set out in the Special Master’s subpoena duces tecum,281 setting in

action a flurry of motions by the government to quash and to terminate the Phase III

investigation, culminating in the Tenth Circuit granting the mandamus petition in limited part

and permitting Phase III to proceed. The hearing itself finally concluded on October 12, 2018,

with production issues heard on November 16.

       Accordingly, the duties and responsibilities of the Special Master were completed for all

intents and purposes at the close of the November hearing. No report and recommendation from

the Special Master was ordered and the record will be closed once the FPD and Special Master

move to admit any additional evidence culled from the government’s rolling production. This

Court, not the Special Master, will be the finder of fact for purposes of Phase III, based only on

the record evidence before it during the hearing, and any exhibits submitted by the parties on the

record. There could be no shadow over Phase III because, by late 2017, the investigation had



       278
             Doc. 298.
       279
             Doc. 300.
       280
             Doc. 301.
       281
             Doc. 317.




                                                62
necessarily transitioned to a new stage, that is, a hearing where evidence could be presented,

controverted, and tested by the tools of the adversary process. Therefore, the Court concludes

that termination of Phase III and suppression of all the Special Master’s work product is

unnecessary and would unduly penalize the FPD’s clients. More to the point, full retroactive

disqualification of the Special Master and suppression of his work product is unnecessary to

protect the government’s right to impartial adjudication, even if this Court were to find a basis

for disqualification.

       Nevertheless, the government questions whether this Court can make credibility

determinations about the Special Master’s testimony on production issues at the final evidentiary

hearing on November 16, 2018. While the Court will not disqualify the Special Master pursuant

to 28 U.S.C. § 455(a), in order to avoid further delay and a waste of judicial resources, the Court

excuses the Special Master from any further duties and responsibilities in this case, effective

upon submission of any additional evidence as outlined above. The Court, having presided over

the extensive evidentiary hearing, arguments, and briefing, will issue a Memorandum Order and

Opinion on the remaining Phase III issues, pending Rule 41 motions, the FPD’s Motion for

Order to Show Cause and supplements thereto, and Defendant Carter’s motion to dismiss

indictment.

       The Special Master’s excusal is a natural end to this proceeding and is in no way a

reflection on his professional and exemplary services throughout this long, difficult and

contentious litigation. The Court believes that Mr. Cohen has served diligently and admirably as

Special Master, and thanks him for his outstanding service.

       IT IS THEREFORE ORDERED BY THE COURT that the government’s Corrected

Motion for Reconsideration of the Final Production and Briefing Order (Docs. 696, 697) is




                                                63
granted in part and denied in part. The Court modifies the production portion of the order and

will prepare to close the record; denies the government’s request to disqualify the Special Master

and terminate the Phase III investigation; modifies the order to permit the FPD and Special

Master to move for admission of any additional exhibits identified through the government’s

production pursuant to the SDT; and accelerates the briefing schedule for submitting proposed

findings of fact and conclusions of law. The preservation directive in the order remains in effect.

       IT IS FURTHER ORDERED that the FPD and Special Master may move for

admission of any such additional exhibits on or before February 15, 2019, at which time the

record from the evidentiary hearing that commenced October 2, 2018, and concluded November

16, 2018, will be closed; the Special Master is excused from any further duties, responsibilities,

or actions in this case, effective upon submission of any such additional evidence;

       IT IS FURTHER ORDERED that the government and the FPD may submit proposed

findings of fact and conclusions of law on or before March 1, 2019; thereafter, the Court, having

presided over the extensive evidentiary hearing, arguments, and relevant briefing, will issue a

Memorandum Order and Opinion addressing all remaining Phase III issues, pending Rule 41

motions, the FPD’s Motion for Order to Show Cause and supplements thereto, and Defendant

Carter’s motion to dismiss indictment in due course.

       IT IS SO ORDERED.

       Dated: January 25, 2019


                                               S/ Julie A. Robinson
                                              JULIE A. ROBINSON
                                              CHIEF UNITED STATES DISTRICT JUDGE




                                                64
